Exhibit 10.7








Agreement




Contract of Sale - 825 Ann Street, Fortitude Valley




Hines (Aus) Nominees Pty Ltd ACN 605 498 093 as trustee of the Hines Global REIT
Ann Trust


Centuria Property Funds No.2 Limited ACN 133 363 185 as Responsible Entity of
Centuria Urban REIT



Contents
Table of contents

--------------------------------------------------------------------------------

1
Definitions and interpretation    2

1.1
Definitions    2

1.2
Interpretation    10

1.3
Inclusive expressions    11

1.4
Business day    11

1.5
Joint and several    11

1.6
GST definitions    11

2
Contemporaneous Contracts Condition    11

2.1
Contemporaneous Contracts    11

2.2
Default and termination    11

3
Not Used    12

4
Sale    12

4.1
Buy and sell    12

5
Payments and Deposit    12

5.1
Payment of Sale Price and Deposit    12

5.2
Payments    12

5.3
Withholding Tax    12

5.4
Interest on late payments    13

5.5
Deposit    13

5.6
Investment of the Deposit    13

5.7
Interest on the Deposit    13

5.8
GST    14

6
Completion    16

6.1
Time and Place    16

6.2
Transfer and assignment    16

6.3
Documents to be handed over at Completion    16

6.4
Preparation of documents    16

6.5
Stamping of Transfer    17

6.6
Discharge of Encumbrances    17

6.7
Not Used    17

6.8
Purchaser can accelerate Completion Date    17

7
Adjustments    17

7.1
Outgoings    17

7.2
Land Tax    18

7.3
Adjustment of Rent    18

7.4
Adjustments for Service Agreements    18

7.5
Prepayments on Estimates    18

7.6
Adjustment to Sale Price    20

7.7
Allocation of receipts following Completion    20

8
Assets in their current state    20

8.1
As is/where is    20

8.2
BEEC    21

8.3
Requirements of Authorities    21

9
Leases    22

9.1
Sale subject to Leases    22

9.2
Vendor to perform up to Completion    22

9.3
Assignment of Leases    22

9.4
Arrears not assigned    22

9.5
Purchaser Bound    22

9.6
Indemnity    23

9.7
Purchaser acknowledges Tenants' fixtures    23

9.8
Management of Property until Completion    23

9.9
Re-execution of Tenancy Documents    24

9.10
Unregistered Tenancy Documents    24

9.11
Unlodged Leases at Completion    24

9.12
Proposed Matters    24

9.13
Approved Matters    25

9.14
Incentives    25

9.15
Expired leases    25

10
Lease Guarantees    26

10.1
Assignment to Purchaser    26

10.2
Bank Guarantees    26

10.3
Dealing with Lease Guarantees    26

10.4
Indemnity    27

11
Incentive Deeds    27

12
Service Agreements    28

12.1
Dealing with Service Agreements    28

12.2
Novation of Assigned Service Agreements    28

12.3
Deeds of Novation    28

12.4
No termination or novation    28

12.5
No objection by Purchaser    29

12.6
Delivery of Service Agreements    29

12.7
Delivery of notice    29

13
Other Assignments    29

13.1
Building and FF&E Warranties    29

14
Warranties    29

14.1
Warranties by the Vendor    29

14.2
Reliance    30

14.3
No Warranties about Certain Lease Matters    30

14.4
Disclosure    30

15
Qualifications and limitations on Warranty Claims    30

15.1
Disclosure    30

15.2
No reliance    31

15.3
Opinion, estimates and forecasts    31

15.4
Maximum and minimum amounts    32

15.5
Time limits    32

15.6
Mitigation of Loss    32

15.7
Independent limitations    33

15.8
No double claims    33

16
Procedures for dealing with Warranty Claims    33

16.1
Notice Procedure    33

17
Purchaser's Warranties    33

18
Default    34

18.1
Purchaser in default    34

18.2
If Vendor Affirms    34

18.3
If Vendor Terminates    34

18.4
Purchaser to pay costs of default    34

18.5
If Vendor Terminates    34

18.6
Insolvency    35

19
Confidentiality and Announcements    35

19.1
Confidentiality    35

19.2
Joint announcement    36

19.3
Override    36

20
Notices    37

20.1
Form of Notice    37

20.2
How Notice must be given and when Notice is received    37

21
General    37

21.1
Risk    37

21.2
Assignment    37

21.3
Further assurances    38

21.4
Enforceability and severance    38

21.5
Non merger    38

21.6
Cumulative rights    38

21.7
Waiver    38

21.8
Governing law and jurisdiction    39

21.9
Costs    39

21.10
Stamp duty    39

21.11
Time not of the essence    39

21.12
Variations    39

21.13
Attorneys    40

21.14
Counterparts    40

22
Vendor’s Limitation of Liability    40

23
Purchaser’s Limitation of Liability    41

24
OFAC AND AML    41

25
Rent Shortfall Guarantee    42

25.1
Payment of Rent Shortfall Payment    42

25.2
Post-Completion – New Leases    43

25.3
Post-Completion – Leases under Negotiation    43

25.4
Reporting during the Rent Shortfall Guarantee Period    44

26
Retention Amount    45

26.1
Payment of Retention Amount    45

26.2
Calculation of Retention Amount    45

Schedules
Notice details    48
Warranties    49
Purchaser Warranties    51
Purchaser’s Covenant Deed    53
Notice to Tenant    56
Notice to Lease Guarantor    57
Notice to Bank Guarantor    58
Lodged Leases    59
Unlodged Leases    60
Arrears    61
Outstanding Incentives    62
Tenancy Schedule    63
Lease Guarantees    64
Due Diligence Room    65
Service Agreements    66
Form of Deed of Novation for Service Agreements    67
Notice to contractors under Service Agreements    74
Rent Shortfall Payments    75
Incentives and other amounts payable - Negotiated Leases    76
Signing page    77





Contract of Sale - 825 Ann Street, Fortitude Valley

--------------------------------------------------------------------------------

Date ►     
Between the parties
 
 
Hines (Aus) Nominees Pty Ltd ACN 605 498 093 as trustee of the Hines Global REIT
Ann Trust
ABN 18 472 076 567
of Level 11, 20 Hunter Street Sydney NSW 2000
(Vendor)
 
Centuria Property Funds No. 2 Limited as responsible entity of Centuria Urban
REIT
ACN 133 363 185
of Level 39, 100 Miller Street, North Sydney NSW 2060
(Purchaser)



Background
•
The Vendor owns the Assets.
2    The Vendor wishes to sell and the Purchaser wishes to buy the Assets
subject to the Disclosed Encumbrances, for the Sale Price and on the terms and
conditions contained in this agreement.
The parties agree
as set out in the operative part of this agreement, in consideration of, among
other things, the mutual promises contained in this agreement.






1
Definitions and interpretation

--------------------------------------------------------------------------------

1.1
Definitions

The meanings of the terms used in this document are set out below.
Term
Meaning
Agreement Date
the date this agreement is executed by the Vendor as that date is shown on page
1 of this agreement.
Approved Matter
any Proposed Matter consented to or deemed consented to by the Purchaser,
pursuant to clause 9.12.
Arrears Schedule
the list of the Tenant arrears contained in Schedule 10.
Assets
all of the following:
1    the Land;
2    the Vendor’s interest in the Leases and the Lease Guarantees;
3    the Building and other improvements on the Land; and
4    the FF&E,
but excludes the Excluded Assets.
Assigned Service Agreements
the Service Agreements identified as ‘Assigned Service Agreements’ in Schedule
15.
Authority
includes any federal, state or local government, any provider of public utility
services, whether statutory or not and any other person, authority,
instrumentality or body having jurisdiction, rights, powers, duties or
responsibilities over the Assets.
Balance Sale Price
the Sale Price less the Deposit.
Bank Guarantees
each bank guarantee held by the Vendor as security for performance of the
obligations of a Tenant under a Lease.
BEEC
the building energy efficiency certificate (certificate number B1900-2018/3)
issued to the Vendor, a copy of which was disclosed to the Purchaser as part of
the Disclosure Material.
Building
the building on the Land known as 825 Ann Street, Fortitude Valley, Queensland.
Building Manager
Jones Lang LaSalle (Qld) Pty Ltd of Level 39, “Central Plaza” 345 Queen Street,
Brisbane, QLD 4000.
Business Day
1    for the purposes of clause 20, a day on which banks are open for business
in the city where the notice or other communication is received, excluding
Saturdays, Sundays or public holidays; and
2    for all other purposes, a day on which banks are open for business in
Brisbane and Sydney excluding Saturdays, Sundays and public holidays.
Claim
any claim, demand, legal proceedings or cause of action including, but not
limited to any claim, demand, legal proceedings or cause of action:
1    based in contract;
2    based in tort (including, but not limited to, misrepresentation or
negligence);
3    under common law; or
4    under statute,
and includes a claim for breach of Warranty.
Completion
the completion of the sale and purchase of the Assets under this agreement.
Completion Date
20 Business Days from the Agreement Date, as may be accelerated under clause
6.8.
Contemporaneous Contracts
1    a contract of sale between the Vendor and the Purchaser for the land and
building located at 100 Brookes Street, Fortitude Valley, Queensland being the
whole of Lot 15 on Survey Plan 200203 with title reference 50716521 dated on or
about the Agreement Date;
2    a contract of sale between the Vendor and the Purchaser for the land and
building located at 465 Victoria Avenue, Chatswood, New South Wales being the
whole of Lot 1 in Deposited Plan 853618 dated on or about the Agreement Date;
and
3    a contract of sale between the Vendor and the Purchaser for the land and
building located at 818 Bourke Street, Docklands, Victoria being the whole of
certificate of title volume 10947 folio 510 dated on or about the Agreement
Date.
Council
the Brisbane City Council.
Covenant Deed
a purchaser’s covenant deed substantially in the form contained in Schedule 4.
Deposit
the Initial Deposit and the Final Deposit.
Disclosure Material
1    all information contained in the Due Diligence Room at the Agreement Date;
and
2    Replies to Enquiries.
Disclosed Encumbrances
means the Building Management Statement No. 714930377 (as amended) and any
encumbrances arising as a result of any law (except through the non-payment of
Outgoings.
Dollars, A$ and $
the lawful currency of the Commonwealth of Australia.
Due Diligence Room
the virtual data room which was accessible by the Purchaser at
https://dataroom.ansarada.com/_mvc/GREITPortfolio 
%7C41133/2277335/DocumentIndex#/DocumentIndex an index of which is attached in
Schedule 14.
Effective Rent
the face rent set out in the relevant lease, less any Incentive.
To avoid doubt, the Effective Rent is calculated by applying the amount of the
Incentive equally over the term of the relevant lease irrespective of the actual
period the Incentive is applied over.
Environmental Law
any law, whether statute or common law, concerning environmental matters, and
includes but is not limited to law concerning land use, development, pollution,
waste disposal, toxic and hazardous substances, conservation of natural or
cultural resources and resource allocation including any law relating to
exploration for, or development or exploitation of, any natural resource,
including without limitation the EPA.
Excluded Assets
all items on the Land owned by someone other than the Vendor.
EPA
the Environmental Protection Act 1994 (Qld) .
FF&E
the plant and equipment, fixtures, fittings, fitout and effects of the Building
owned by the Vendor in the Building.
Final Deposit
an amount of $10,105,691.06.
GST
goods and services tax or similar value added tax levied or imposed in Australia
pursuant to the GST law or otherwise on a supply.
GST Act
A New Tax System (Goods and Services Tax) Act 1999 (Cth).
GST law
has the same meaning as in the GST Act.
Incentive
any inducement for a Tenant to enter into a Lease including:
1    any abatement or reduction of Rent;
2    a cash payment;
3    a fitout contribution; or
4    works,
which the Vendor (as landlord) has agreed to provide, pay for, allow or perform,
exclusive of GST.
Incentive Deed
any agreements entered into between the Vendor and a Tenant in relation to
Incentives.
Initial Deposit
a non-refundable amount of $393,728.22.
Keys
implements or instruments necessary for the purposes of fastening or
unfastening:
1    the lock on any gate, door, grille, shutter or lift which secures any means
of entrance to or exit from the Building (whether or not such gate, door,
grille, shutter or lift forms part of the Building); and
2    any other lock attached or included in the Building,
and includes electronic devices and written records of all codes and
combinations necessary for the purposes of fastening or unfastening any such
lock.
Land
the land located at 825 Ann Street, Fortitude Valley, Qld, being the whole of
Lot 10 on Survey Plan 236578 and contained in title reference 50906172 and Lot
11 on Survey Plan 224074 and contained in title reference 50939764.
Land Tax
land tax payable under the Land Tax Act 2010 (Qld).
Leases
the leases (including Lodged Leases and Unlodged Leases), subleases, licences
and other rights of occupation of the Building or other parts of the Land in
existence at the Agreement Date and includes any of those entered into by the
Vendor pursuant to an Approved Matter.
Lease Guarantees
each guarantee for the performance by a Tenant of its obligations under a Lease,
including Bank Guarantees, Security Deposits and any personal or corporate
guarantees whether provided in that Lease, or in a separate deed or agreement
for guarantee or under or pursuant to any Approved Matter, including those
listed in the Lease Guarantee Schedule.
Lease Guarantee Schedule
the list of the Lease Guarantees contained in Schedule 13.
Lodged Leases
the Leases which have been lodged for registration with the Titles Office before
or after the Agreement Date but which have not been registered. A list of the
Lodged Leases as at the Agreement Date is contained in Schedule 8.
Negotiated Lease
The Leases to Macquarie Group Services in relation to Floors 6, 7, and 8 of the
Building.
Outgoings
1    all rates, land tax (assessed as if the Land is the only land owned by the
Vendor and that the Vendor is not subject to a surcharge) and other taxes (other
than income tax) and all levies, charges, assessments, duties and fees, whether
municipal, local governmental, parliamentary or otherwise, levied, assessed or
charged, in respect of the Assets; and
2    all fees, charges, operating expenses, taxes and any other costs incurred
by the Vendor in respect of the operation or ownership of the Assets.
Outstanding Incentives
in respect of the Leases in existence at the Agreement Date, the outstanding or
unsatisfied Incentives as at Completion initially as listed in the Outstanding
Incentives Schedule and adjusted for payments made or obligations performed
between the Agreement Date and Completion, but does not include any Incentives
under an Approved Matter.
Outstanding Incentives Amount
the aggregate of all liabilities remaining to be fulfilled under or in
connection with the Outstanding Incentives as at Completion.
Outstanding Incentives Schedule
the schedule contained in Schedule 11.
Party
the Vendor or the Purchaser, as the context requires and ‘parties’ means both of
them.
Payment Period
each of the following:
1    the period from the Completion Date up to and including the last day of the
month in which Completion occurs;
2    each full period of one month falling within the Rent Shortfall Guarantee
Period; and
3    the period from the first day of the month during which the Rent Shortfall
Guarantee Period ends until the end of the Rent Shortfall Guarantee Period.
Proposed Matter
any of the following:
1    the granting of a lease, licence or any other right to occupy any part of
the Land or the Building;
2    a surrender of any Lease;
3    any renewal or extension of a Lease, except for any renewal or extension
required under a Lease;
4    calling or appropriating any Lease Guarantee;
5    an assignment, variation, waiver or other dealing with any Lease or Lease
Guarantee;
6    negotiating or determining a new Rent under any Lease; or
7    releasing any guarantor from a Lease Guarantee, or substituting any new
guarantor under a Lease Guarantee.
Purchaser’s Incentives
any Incentive payable under or in respect of any leases, agreements for lease,
licences and other rights of occupation of the Building entered into pursuant to
an Approved Matter but does not include any Incentives under any Negotiated
Leases.
Purchaser’s Solicitors
HWL Ebsworth Lawyers of Level 14, 264 – 278 George Street, Sydney NSW 2000.
Purchaser Warranties
the Purchaser’s representations and warranties in Schedule 3.
Rent
all base rent, percentage or turnover rent and other rent and Tenants’
Contributions paid or payable by the Tenants under the Leases.
Rent Shortfall Guarantee Period
means:
1    for each Rental Shortfall Vacant Tenancy the period for each Rental
Shortfall Vacant Tenancy commencing from Completion, noted in Schedule 18 in the
column labelled “Months from Settlement”;
2    for each of the Negotiated Leases:
•    if a Negotiated Lease is signed by all parties prior to Completion, the
period from Completion until the commencement date in the Negotiated Lease; and
•    if a Negotiated Lease is not signed by all parties prior to Completion, 18
months from Completion.
Rent Shortfall Payment
the amount set out in Schedule 18 in the column labelled “Gross Rent”, being
either the annual rate of rent per square metre multiplied by the lettable area
of the relevant Rent Shortfall Vacant Tenancy or the annual rate per car space
multiplied by the number of car spaces, payable monthly in accordance with
clause 25.1 and subject to annual increase as set out in the column labelled
"Index".
Rental Shortfall Vacant Tenancy
a vacant tenancy in the Building noted as “Vacant” in the column labelled
“Status” in Schedule 18.
Retention Amount
has the meaning given to it under clause 26.2(a).
Replies to Enquiries
the Vendor’s written answers to the Purchaser’s questions as listed in the
document entitled RFI Schedule uploaded to the Due Diligence Room prior to the
Agreement Date.
Sale Price
$169,500,000.00 (GST exclusive).
Security Interests
all security interests registered on the Personal Property Securities Register
established under the Personal Property Securities Act 2009 (Cth) in respect of
any Assets.
Security Deposits
each security deposit held by the Vendor or its agent under a Lease or under any
Approved Matter, including those listed in the Lease Guarantee Schedule.
Services
all existing water, sewerage and drainage, gas, electricity, telephone and other
installations, services and utilities provided to the Building.
Service Agreements
any service maintenance and operation agreements for the Building or Land
entered into by the Vendor as contained in Schedule 15.
Tax Invoice
includes any document or record treated by the Commissioner of Taxation as a tax
invoice or as a document entitling a recipient to an input tax credit.
Tenancy Schedule
the tenancy schedule contained in Schedule 12.
Tenant Files
all the correspondence, documents and materials relating to the Leases or the
Tenants in the possession or control of the Vendor.
Tenants
the persons holding as lessee, licensee or other occupier in respect of the
Building or other parts of the Land under the Leases.
Tenants’ Contributions
all amounts paid or payable by the Tenants under the Leases on account of
contribution to outgoings, costs or expenses in respect of the Land, or in
respect of the conduct, management and maintenance of or in the use or
occupation of the Building and includes cleaning charges paid or payable by
Tenants.
Terminated Service Agreements
the Service Agreements identified as ‘Terminated Service Agreements’ in Schedule
15.
Titles Office
the titles registry of the Department of Natural Resources, Mines and Energy,
Queensland.
Transfer
an instrument of transfer of the Land, from the Vendor to the Purchaser in the
form required by the Titles Office.
Treasurer
the Treasurer of the Commonwealth of Australia.
Trust
has the meaning given to that term in clause 22(b).
Unlodged Leases
the Leases specified in Schedule 9 and any Leases entered into by the Vendor
after the Agreement Date either as disclosed in the Tenancy Schedule or entered
into by the Vendor pursuant to an Approved Matter and not, at the Agreement
Date, lodged for registration at the Titles Office.
Vendor’s Solicitors
Herbert Smith Freehills of Level 31, 480 Queen Street, Brisbane Qld 4000.
Warranties
those Vendor warranties contained in Schedule 2.
Withholding Law
Schedule 1 to the Taxation Administration Act 1953 (Cth).

1.2
Interpretation

In this agreement, headings and bold type are for convenience only and do not
affect the interpretation of this agreement and, unless the context otherwise
requires:
(a)
words importing the singular include the plural and vice versa;

(b)
words importing a gender include any gender;

(c)
an expression importing a natural person includes any company, partnership,
joint venture, association, corporation or other body corporate and any
government agency;

(d)
other parts of speech and grammatical forms of a word or phrase defined in this
agreement have a corresponding meaning;

(e)
a reference to any thing (including, but not limited to, any right) includes a
part of that thing but nothing in this clause 1.2(e) implies that performance of
part of an obligation constitutes performance of the obligation;

(f)
a reference to a clause, party, annexure, exhibit or schedule is a reference to
a clause of and a party, annexure, exhibit or schedule to, this agreement and a
reference to this agreement includes any annexure, exhibit or schedule;

(g)
a reference to a statute, regulation, proclamation, ordinance or by-law includes
all statutes, regulations, proclamations, ordinances or by-laws amending,
consolidating or replacing it, whether passed by the same or another government
agency with legal power to do so, and a reference to a statute includes all
regulations, proclamations, ordinances and by-laws issued under that statute;

(h)
a reference to a document includes all amendments or supplements to, or
replacements or novations of, that document;

(i)
a reference to a party to a document includes that party's successors and
permitted assigns;

(j)
a reference to a document includes any agreement in writing, or any certificate,
notice, instrument or other document of any kind;

(k)
no provision of this agreement will be construed adversely to a party solely on
the ground that the party was responsible for the preparation of this agreement
or that provision;

(l)
a covenant or agreement on the part of two or more persons binds them jointly
and severally;

(m)
A reference to a body, other than a party to this agreement (including an
institute, association or authority), whether statutory or not which ceases to
exist, or whose powers or functions are transferred to another body, is a
reference to the body which replaces it or which substantially succeeds to its
powers or functions.

(n)
subject to clause 20, a reference to time is a reference to local New South
Wales time.

1.3
Inclusive expressions

Specifying anything in this agreement after the words 'including', 'include' or
‘for example’ or similar expressions does not limit what else is included.
1.4
Business day

Where the day on or by which any thing is to be done is not a Business Day, that
thing must be done on or by the next succeeding Business Day.
1.5
Joint and several

A representation, warranty, promise, covenant or agreement by or on behalf of
two or more persons binds them jointly and each of them severally.
1.6
GST definitions

Words and phrases defined in the GST Act (and not defined in this agreement)
have the same meaning in this agreement unless the context indicates otherwise.
2
Contemporaneous Contracts Condition

--------------------------------------------------------------------------------

2.1
Contemporaneous Contracts

(a)
Completion of this agreement is conditional on:

(1)
the Contemporaneous Contracts being signed by all parties to the Contemporaneous
Contracts and exchanged at the same time as signing and exchanging executed
counterparts of this agreement; and

(2)
the contemporaneous completion of the Contemporaneous Contracts.

(b)
Subject to clauses 2.1(c) and 6.8, Completion of the Contemporaneous Contracts
must occur on the Completion Date at the same time.

(c)
The parties agree that if the completion date as defined in the Contemporaneous
Contracts is extended under any one or more of the Contemporaneous Contracts for
any reason, then the Completion Date is also extended to the same date (subject
to any further extension of the Completion Date under clause 6.8 of this
agreement).

2.2
Default and termination

The parties agree that:
(a)
a default (howsoever caused) by the vendor under any of the Contemporaneous
Contracts will be, and will be deemed to be, a default by the Vendor under this
agreement;

(b)
a default (howsoever caused) by the Purchaser (as purchaser) under any of the
Contemporaneous Contracts will be, and will be deemed to be, a default by the
Purchaser under this agreement; and

(c)
upon termination of any of the Contemporaneous Contracts for any reason, this
agreement will immediately terminate for the same reason.

3
Not Used

4
Sale

--------------------------------------------------------------------------------

4.1
Buy and sell

The Vendor agrees to sell and the Purchaser agrees to buy the Assets for the
Sale Price free from encumbrances or third party interests except the Disclosed
Encumbrances on the conditions of this agreement. The Assets are sold with the
benefit and the burden of the Leases.
5
Payments and Deposit

--------------------------------------------------------------------------------

5.1
Payment of Sale Price and Deposit

In addition to the Initial Deposit paid by the Purchaser (the receipt of which
is acknowledged by the Vendor), the Purchaser must pay:
(a)
the Final Deposit to the Vendor’s Solicitors on or before the Agreement Date;
and

(b)
the Balance Sale Price (plus or minus adjustments as provided for under this
agreement) to the Vendor (or as directed in writing by the Vendor to the
Purchaser) at Completion.

5.2
Payments

(a)
All payments to be made under this agreement must be made in Australian dollars
by way of cleared funds. Payments may be made by either bank cheque (payable as
directed by the Vendor) or, if the Vendor so elects by notice in writing to the
Purchaser, by electronic transfer or direct deposit to the bank account
nominated by the Vendor.

(b)
A notice or election by the Vendor under clause 5.2(a), must be given to the
Purchaser at least 2 Business Days prior to the Completion Date.

5.3
Withholding Tax

The Purchaser acknowledges and agrees that, in respect of Subdivision 14D of
Schedule 1 to the Taxation Administration Act 1953 (Cth):
(a)
the Vendor has produced to the Purchaser a certificate issued under s14-220(1)
of Schedule 1 to the Taxation Administration Act 1953 (Cth) which is current for
the period including the Completion Date; and

(b)
the Purchaser is not entitled to and will not withhold nor pay to the
Commissioner of Taxation any part of the Sale Price.

5.4
Interest on late payments

(a)
Without affecting the Vendor's other rights under this agreement, if any money
payable by the Purchaser under this agreement is not paid when due, the
Purchaser must pay to the Vendor interest on the overdue amount (and on any
judgment for that money) calculated at the rate of 8%:

(1)
if that money is payable on or before Completion, at the time of Completion;

(2)
on any other moneys, on demand.

(b)
The interest accrues from day to day including the due date for payment and will
be capitalised monthly. The Vendor may recover that interest from the Purchaser
as liquidated damages.

5.5
Deposit

The Final Deposit is to be dealt with as follows:
(a)
if Completion occurs, the Deposit must be paid to the Vendor;

(b)
if Completion does not occur because:

(1)
the agreement is terminated under clause 6.8;

(2)
of a default of the Vendor under this agreement or a Contemporaneous Contract
and the Purchaser lawfully terminates this agreement; or

(3)
the agreement is rescinded by the Purchaser pursuant to a statutory right of
rescission,

the Deposit must be paid to the Purchaser;
(c)
if Completion does not occur because of a default of the Purchaser under this
agreement or a Contemporaneous Contract and the Vendor lawfully terminates this
agreement, the Deposit must be paid to the Vendor.

For the avoidance of doubt, the Vendor and the Purchaser acknowledge and agree
that the Initial Deposit is non-refundable and the Vendor will under no
circumstances be required to return the Initial Deposit to the Purchaser except
as expressly provided in clause 5.5(b).
5.6
Investment of the Deposit

The parties hereby authorise the Vendor’s Solicitors to:
(a)
invest the Deposit with Vendor’s Solicitors’ bank, in an interest bearing
account at call in trust for the Vendor and the Purchaser;

(b)
withdraw the Deposit and interest earned on Completion, rescission or
termination of this agreement (whichever occurs);

(c)
pay the Deposit as required by clause 5.5; and

(d)
pay the interest earned on the Deposit as required by clause 5.7.

5.7
Interest on the Deposit

(a)
If this agreement is completed then the parties irrevocably authorise the
Vendor’s Solicitors to pay all interest earned on the:

(1)
Initial Deposit to the Vendor; and

(2)
Final Deposit equally to the Vendor and the Purchaser.

(b)
If Completion does not occur because of a default of the Purchaser under this
agreement or a Contemporaneous Contract then the parties irrevocably authorise
the Vendor’s Solicitors to pay all interest earned on the Final Deposit to the
Vendor.

(c)
If:

(1)
if Completion does not occur because of a default of the Vendor under this
agreement or a vendor under a Contemporaneous Contract; or

(2)
if the Vendor terminates this agreement under clause 6.8,

then the parties irrevocably authorise the Vendor’s Solicitors to pay all
interest earned on the Final Deposit to the Purchaser.
(d)
Financial institutions duty, bank charges and other similar charges and expenses
are to be deducted from the total amount of interest before the interest is paid
under this clause 5.7.

(e)
The party or parties entitled to the Final Deposit and the interest on
completion, termination or rescission of this agreement (whichever occurs) bear
the risk of loss of the Final Deposit and of the interest.

(f)
The Vendor and the Purchaser must give such directions and do all things
necessary to give effect to the provisions of this clause 5.7. Each party
acknowledges that if it does not provide its Tax File Number to the Vendor’s
Solicitors before the Final Deposit is invested then tax may be deducted from
its share of interest on the Final Deposit.

(g)
Pending Completion, rescission or termination of this agreement, the Vendor and
the Purchaser shall be deemed to be presently entitled in equal shares to any
interest accrued on the Final Deposit.

(h)
The Vendor and the Purchaser jointly and severally indemnify the Vendor’s
Solicitors and agree to keep the Vendor’s Solicitors indemnified for any
liabilities, losses, costs, expenses or damages which the Vendor’s Solicitors
may sustain or incur in any way under or in relation to the Final Deposit,
including but not limited to, liabilities, costs (including legal costs) or
expenses arising as a result of a dispute between the parties as to the
ownership of the Final Deposit. The Purchaser holds the benefit of this clause
for the Vendor’s Solicitors.

5.8
GST

(a)
Unless otherwise expressly stated, all amounts referred to in this agreement,
including amounts used to determine a payment to be made by one party to the
other, are exclusive of GST (GST Exclusive Consideration).

(b)
In this clause 5.8:

(1)
Property means the Assets; and

(2)
Excess GST has the meaning given to that term in section 142-10 of the GST Act.

(c)
The Vendor and the Purchaser acknowledge and agree that the supply of the
Property under this agreement is the supply of a going concern for
consideration.

(d)
The Vendor agrees that it:

(1)
will supply to the Purchaser all the things that are necessary for the continued
operation of the enterprise constituted by the Property; and

(2)
will carry on the enterprise constituted by the Property until the day of supply
in a proper and businesslike manner.

(e)
To the extent that GST is payable in respect of all or any part of a supply made
by a party (Supplier) under or in connection with this agreement, the GST
Exclusive Consideration to be provided under this agreement for that supply is
increased by an amount equal to the GST payable by the Supplier (excluding any
Excess GST).

(f)
The recipient must pay the additional amount payable under clause 5.8(e) to the
Supplier at the same time and in the same manner as the GST Exclusive
Consideration for the supply is otherwise required to be provided.

(g)
    Whenever an adjustment event occurs in relation to any taxable supply made
under or in connection with this agreement the Supplier must determine the net
GST in relation to the supply (taking into account any adjustment and excluding
any Excess GST) and if the net GST differs from the amount previously paid under
this clause, the amount of the difference must be paid by, refunded to or
credited to the recipient, as applicable.

(h)
If one of the parties to this agreement is entitled to be reimbursed or
indemnified for a loss, cost, expense or outgoing incurred in connection with
this agreement, then the amount of the reimbursement or indemnity payment must
first be reduced by an amount equal to any input tax credit to which the party
being reimbursed or indemnified is entitled in relation to that loss, cost,
expense or outgoing and then, if the amount of the payment is consideration or
part consideration for a taxable supply, it must be increased on account of GST
in accordance with clause 5.8(e).

(i)
The Purchaser warrants that it is or is required to be registered for GST
effective from a date that includes the Completion Date and must produce to the
Vendor on or before the Completion Date written proof that it is registered
under the GST Act.

(j)
Notwithstanding the agreement of the parties under clause 5.8(c), if for any
reason the supply of the Property under this agreement is not accepted by the
Commissioner of Taxation as a GST-free supply of a going concern, then:

(1)
the Purchaser agrees to pay to the Vendor the amount of the GST that is required
to be remitted by the Vendor under the GST Act in respect of the supply of the
Property under this agreement within 14 days after the Vendor provides evidence
of the Vendor's liability to remit that GST, including written confirmation from
the Commissioner of Taxation as to that GST liability; and

(2)
the Vendor must give the Purchaser a tax invoice as a precondition to payment
under clause 5.8(j)(1).

(k)
This clause 5.8 does not merge on Completion.

6
Completion

--------------------------------------------------------------------------------

6.1
Time and Place

Subject to clauses 2.1(a), 2.1(c) and 6.8, Completion must take place on the
Completion Date between the hours of 10:00 am and 4:00 pm at the offices of the
Vendor’s Solicitors in Sydney.
6.2
Transfer and assignment

(a)
At Completion, in exchange for the Purchaser paying the Balance Sale Price, the
Vendor must:

(1)
transfer and assign to the Purchaser the whole of its right, title and interest
in and to the Assets free from encumbrances except the Disclosed Encumbrances
and the Leases; and

(2)
deliver to the Purchaser possession of the Land subject only to the Leases,

subject to the terms of this agreement.
(b)
The Vendor must deliver to the Purchaser or its solicitors at Completion:

(1)
the executed Transfer capable of immediate registration (after stamping) at the
Titles Office and such other documents (if any) as are required by law to be
signed by the Vendor to procure stamping and registration of the Transfer;

(2)
the Leases in the possession or control of the Vendor;

(3)
the original Bank Guarantees in the possession or control of the Vendor; and

(4)
any documents referred to in clause 6.6.

6.3
Documents to be handed over at Completion

The Parties agree that:
(a)
any building plans, specifications, manuals, certificates of registration,
permits, warranties, surveys, service log books, asbestos registers, other
registers and other documents that relate to the Building or the plant and
equipment;

(b)
the tenancy files; and

(c)
any Vendor’s keys,

will at Completion be left at the Building or with the Building Manager.
6.4
Preparation of documents

The Purchaser must at its own cost and expense prepare all documents which are
to be executed by the Vendor including the relevant registrable instruments
comprised in the Transfer and any documents required by law to be signed by the
Vendor to procure stamping of the Transfer and deliver that documentation to the
Vendor's Solicitors for execution by the Vendor not later than 10 Business Days
prior to the Date for Completion.
6.5
Stamping of Transfer

The Vendor must promptly execute all documents delivered pursuant to clause 6.4.
After execution of the Transfer by the Vendor and upon receipt by the Vendor's
Solicitors of an undertaking acceptable to the Vendor's Solicitors given by the
Purchaser's Solicitors, the Vendor shall deliver the Transfer to the Purchaser's
Solicitors to enable those solicitors to stamp the Transfer. Until Completion
has been effected the Transfer must to be held by the Purchaser's Solicitors on
behalf of the Vendor and must be returned to the Vendor's Solicitors immediately
upon demand.
6.6
Discharge of Encumbrances

(a)
If at the Completion Date there is noted on the title of the Land any mortgage
or caveat (other than a Tenant's caveat), the Purchaser will accept a discharge
or withdrawal of that mortgage or caveat, provided that such discharge of
mortgage or withdrawal of caveat is executed and in registrable form and the
prescribed registration fees are allowed by the Vendor to the Purchaser.

(b)
Where a caveat is registered on the title to the Land by a party claiming an
estate as a lessee of the Land (or a part of the Land or the Building), the
Vendor is not required to provide the Purchaser with a withdrawal of such caveat
if the Vendor provides to the Purchaser a letter in a form acceptable to the
Registrar of Titles from such caveator consenting to registration of the
transfer to the Purchaser and the Purchaser’s mortgage of the Land (if any).

(c)
In respect of any Security Interest registered against the Vendor that affects
the Assets, the Purchaser must accept at Completion a release of that Security
Interest. The Purchaser must notify the Vendor at least 10 Business Days prior
to the Completion Date of any Security Interests which it requires to be
released at Completion.

6.7
Not Used

6.8
Purchaser can accelerate Completion Date

The Purchaser may at its election bring the Completion Date forward by providing
not less than 5 Business Days’ written notice to the Vendor of the earlier
Completion Date.
7
Adjustments

--------------------------------------------------------------------------------

7.1
Outgoings

(a)
The Vendor must pay or discharge all Outgoings which relate to all periods
occurring, or services received, up to and including the Completion Date.

(b)
The Purchaser must pay or discharge all Outgoings which relate to all periods
occurring, or services received, from the day immediately after the Completion
Date.

(c)
All Outgoings (other than land tax) shall be apportioned at Completion:

(1)
in the case of those paid by the Vendor, on the amount actually paid;

(2)
in the case of those levied but unpaid, on the amount payable and, where the
discount period expires within 3 Business Days of Completion, disregarding any
discount for early payment;

(3)
in the case of those not levied but the amount of which can be ascertained by
advice from the relevant rating and taxing authority, on the amount advised by
the relevant rating and taxing authority; and

(4)
in the case of those not levied and not ascertainable from the relevant rating
and taxing authority and where a separate assessment was issued for the Land for
the assessment period immediately prior to Completion, on the amount payable in
that separate assessment disregarding any discount for early payment.

7.2
Land Tax

(a)
Land Tax shall be apportioned on the amount assessed by the Commissioner of Land
Tax for the year current at the Completion Date and on the basis that the
assessment has been paid by the Vendor the Land is the only land owned by the
Vendor and is not subject to any surcharge (including any absentee or foreign
owner surcharge).

(b)
If the Vendor is unable to produce to the Purchaser at or prior to Completion a
certificate stating that the Land is not liable for Land Tax for the year
current at the Completion Date or other evidence that the Land Tax for the year
current at the Completion Date has been paid then:

(1)
the Purchaser must complete this agreement; and

(2)
the Purchaser must make an adjustment in favour of the Vendor at Completion for
the Purchaser’s proportion of the Land Tax calculated in accordance with the
requirements of clause 7.2(a); and

(3)
The Vendor directs the Purchaser to deduct from the Balance Sale Price the
amount of the Land Tax and to pay that amount to the Commissioner of State
Revenue.

7.3
Adjustment of Rent

Rent must be apportioned between the Vendor and the Purchaser in the following
manner:
(a)
the Vendor is entitled to all Rent in respect of the period up to and including
the Completion Date;

(b)
the Purchaser shall be entitled to all Rent after the Completion Date;

(c)
subject to clause 7.4, any necessary apportionment of the Rent must be made on
Completion; and

(d)
all adjustments and apportionments shall be made in accordance with proper
accounting principles and standards.

7.4
Adjustments for Service Agreements

(a)
The Purchaser must pay to the Vendor amounts paid by the Vendor under the
Service Agreements for periods after the Completion Date.

(b)
The Vendor must pay all amounts payable by the Vendor pursuant to all Service
Agreements up to and including the Completion Date.

7.5
Prepayments on Estimates

The Vendor and Purchaser agree that:
(a)
some of the Rent payable by the Tenants may be based on an estimate made by the
Vendor on the basis that, once the actual amounts are known, subsequent
adjustment will occur between the Vendor and the Tenants in accordance with the
Leases;

(b)
the parties must co-operate to calculate as soon as possible after Completion:

(1)
each subsequent adjustment with the Tenants in relation to the estimated Rent;
and

(2)
the respective proportions of that adjustment which are payable by or receivable
by the Vendor and the Purchaser on the basis of the principles contained in
clause 7.5(e);

(c)
the Purchaser must deliver to the Vendor:

(1)
at the same time that it is supplied to the Tenants all information supplied to
each Tenant as to the actual Rent for the relevant period; and

(2)
within 60 days from the end of the accounting period an audited statement
setting out the full and accurate details of actual Rent for the period ending
on the Completion Date;

(d)
to enable the adjustments referred to in clause 7.5(b) and to enable the
Purchaser to prepare the audited statement referred to in clause 7.5(c)(2), the
Vendor must provide to the Purchaser as soon as possible (and in any event
within 3 months) after Completion:

(1)
a breakdown of all amounts of Rent invoiced to Tenants; and

(2)
copies of all invoices relating to recoverable outgoings charged to Tenants by
the Vendor,

during the period of Vendor's ownership of the Property for the relevant
accounting period;
(e)
the calculations referred to in clause 7.5(b) will be made on the basis that:

(1)
the Vendor's proportion of each adjustment is the proportion of the total amount
being adjusted that the number of days from the start of the relevant accounting
period up to and including the date of Completion bears to the total number of
days in the relevant accounting period; and

(2)
the Purchaser's proportion of each adjustment is the proportion of the total
amount being adjusted that the number of days from the date of Completion up to
the end of the relevant accounting period bears to the total number of days in
the relevant accounting period;

(f)
within 14 days after receipt of a notice from the Purchaser, the Vendor must pay
to the Purchaser the Vendor’s proportion of any amount due to a Tenant as a
result of the calculation made under clause 7.5(b);

(g)
if any amount must be paid to a Tenant as a result of the calculation made under
clause 7.5(b), the Purchaser must pay that amount to that Tenant within the time
provided under the relevant Lease;

(h)
if an amount must be paid by a Tenant as a result of the calculation made under
clause 7.5(b), the Purchaser must co-operate to recover that amount and must
account to the Vendor for the Vendor's proportion of the amount received within
14 days of finalisation of the calculation by the parties; and

(i)
    the Vendor must provide all other information and all reasonable assistance
as may be required by the Purchaser to enable the Purchaser to undertake the
calculations, audit and adjustments contemplated under this clause 7.5.

7.6
Adjustment to Sale Price

The Vendor and Purchaser acknowledge and agree that any payment under this
clause 7 constitutes an adjustment to the Sale Price of the Assets.
7.7
Allocation of receipts following Completion

(a)
If after Completion the Purchaser receives a payment from a Tenant, that payment
must be allocated:

(1)
firstly, to Rent for the period current at the time the payment is received;

(2)
secondly to any Rent that was due but unpaid for the month in which Completion
takes place; and

(3)
thirdly, to pre-Completion arrears of Rent.

The Purchaser must account to the Vendor for any payment due to the Vendor under
this clause 7.7(a), within 5 Business Days of receipt.
(b)
If after Completion the Vendor receives a payment of Rent from a Tenant, that
payment must be allocated:

(1)
firstly, to Rent for the period current at the time the payment is received;

(2)
secondly, to any Rent that was due but unpaid for the month in which Completion
takes place; and

(3)
thirdly, to pre-Completion arrears of Rent.

The Vendor must account to the Purchaser for any payment due to the Purchaser
under this clause 7.7(b), within 5 Business Days of receipt.
8
Assets in their current state

--------------------------------------------------------------------------------

8.1
As is/where is

Except as expressly set out in this agreement (including in the Warranties), the
Purchaser agrees that the Purchaser is purchasing the Assets in their state at
the Agreement Date and the Purchaser is not entitled to:
(a)
terminate this agreement;

(b)
delay Completion;

(c)
withhold payment of any part of the Sale Price;

(d)
raise any requisition or objection; or

(e)
make any Claim for compensation or damages,

arising from or as a result of:
(1)
the Disclosed Encumbrances;

(2)
contamination of the Land or the Building or of adjoining land from anything
emanating on the Land or any other matter arising under an Environmental Law;

(3)
any mistake or error in the description or particulars of the Land;

(4)
any mistake or error in the boundaries or area of the Land or any encroachments;

(5)
any notice or order issued pursuant to any statute or Authority or any court
necessitating the doing of work or expenditure of money on or in relation to the
Land;

(6)
the Land being affected by a proposal of any competent Authority;

(7)
any notice to treat or notice of intention to resume the whole or any part of
the Land issued by any competent Authority;

(8)
the zoning of the Land and the use to which the Land may be put, the suitability
of the Land for any future development (including all planning restrictions,
requirements, infrastructure agreements and conditions) or the rights and
privileges relating to the Land or the services actually or likely to be
connected or provided to the Land;

(9)
any non-compliance with any conditions contained in the Disclosed Encumbrances
including in any Council management plan;

(10)
any electricity, telephone, water supply, sewerage or drainage service to the
Land passing through other land and not being protected by registered easement
or by statutory authority;

(11)
the physical state and condition of the Assets prior to the Agreement Date or
any fair wear and tear between the Agreement Date and Completion; and

(12)
any of the matters disclosed in clause 8.2.

8.2
BEEC

Without limiting any provision in this clause 8, the Purchaser:
(a)
confirms that before entering into this agreement the Purchaser has been
provided with the BEEC and has relied entirely on its own enquiries and
satisfied itself in relation to the BEEC;

(b)
acknowledges that the Vendor is relying on the Purchaser’s acknowledgement and
agreement in this clause 8.2.

8.3
Requirements of Authorities

(a)
    The Purchaser is liable for all requirements of Authorities relating to the
Property issued after the Agreement Date, except for any requirements of
Authorities which arise as a result of the acts of the Vendor after the
Agreement Date.

(b)
The Vendor is liable for all requirements of Authorities relating to the Assets
(other than requirements that are the responsibility of Tenants) issued before
the Agreement Date.

9
Leases

--------------------------------------------------------------------------------

9.1
Sale subject to Leases

The Land is sold subject to the Leases.
9.2
Vendor to perform up to Completion

Between the Agreement Date and Completion, the Vendor must observe and perform
all the Vendor's obligations contained or implied in the Leases.
9.3
Assignment of Leases

(a)
The Vendor assigns to the Purchaser and the Purchaser takes an assignment of the
Leases including the benefit of all covenants and obligations on the part of
each Tenant in favour of or enforceable by the Vendor in every Lease whether or
not the same touch and concern or run with the land.

(b)
The assignment pursuant to clause 9.3(a) takes effect upon and from Completion.

(c)
The Vendor will execute and deliver to the Purchaser at Completion a notice in
the form of the notice in Schedule 5 in favour of each Tenant giving to that
Tenant written notice of the assignment to the Purchaser of the benefit of the
relevant Lease.

(d)
Any notice required under clause 9.3(c) must be prepared by the Purchaser and
delivered to the Vendor for execution by the Vendor within a reasonable time
prior to Completion.

9.4
Arrears not assigned

(a)
Despite clause 9.3, the Vendor does not assign to the Purchaser the Vendor's
rights to receive, recover or sue for any moneys owing under the Leases in
respect of any period prior to Completion. If the Purchaser does receive after
Completion any moneys owing under the Leases in respect of any period prior to
Completion then the Purchaser will promptly forward those moneys to the Vendor.

(b)
For the purposes of clause 9.4(a), the Purchaser will at the cost of the Vendor
provide to the Vendor such assistance as the Vendor may reasonably request, for
example, producing records and executing documents which may reasonably be
required for the prosecution of any proceedings against any Tenant for the
recovery of any moneys owing under the Leases in respect of any period prior to
Completion.

9.5
Purchaser Bound

(a)
The Purchaser covenants and agrees that, as and from Completion, the Purchaser
is bound by the Leases as though the Purchaser was named as the lessor or
licensor (as appropriate) in the Leases.

(b)
The Purchaser must:

(1)
if required by the terms of any Lease or in relation to any deed dealing with
Outstanding Incentives; or

(2)
if a Lease is not or will not be registered, prior to the transfer of Property
to the Purchaser,

execute and deliver to the Vendor at Completion a Covenant Deed in favour of
each Tenant in the form of the document in Schedule 4.
(c)
Any Covenant Deed required under clause 9.5(b) must be prepared by the Vendor
and delivered to the Purchaser for execution within a reasonable time prior to
Completion.

(d)
In relation to any deed dealing with Outstanding Incentives or any Lease which
is executed but the term has not commenced prior to Completion, or any
occupation licence for any part of the Assets the Covenant Deed must include
mutual covenants by the Tenant in favour of the Purchaser. The parties must use
their reasonable endeavours to procure those Tenants to execute the Covenant
Deed prior to Completion but the Vendor or the Purchaser must not delay
Completion if they are not signed by Completion and the parties will use
reasonable endeavours to have them signed after Completion.

9.6
Indemnity

(a)
The Vendor hereby indemnifies and must keep the Purchaser forever indemnified
from any loss, damage, Claim, proceeding, costs (including legal costs on a
solicitor and own client basis) and expenses arising after Completion as a
result of the Vendor not duly observing and performing before Completion any of
the landlord's obligations under the Leases.

(b)
The Purchaser hereby indemnifies and must keep the Vendor forever indemnified
from any loss, damage, Claim, proceeding, costs (including legal costs on a
solicitor and own client basis) and expenses arising after Completion as a
result of the Purchaser not duly observing and performing after Completion any
of the lessor's obligations under the Leases.

9.7
Purchaser acknowledges Tenants' fixtures

The Purchaser acknowledges that:
(a)
certain fixtures, fittings, plant and equipment on or within the Building have
been installed by or on behalf of the Tenants;

(b)
Tenants or their financiers may have rights at law or under the Leases to remove
those fixtures, fittings, plant and equipment;

(c)
the Purchaser is not entitled to make any objection, requisition, Claim for
compensation, delay completion or rescind or terminate the agreement in relation
to any such fixtures fittings plant or equipment; and

(d)
the Vendor will provide reasonable assistance to the Purchaser for the Purchaser
to identify the fixtures, fittings, plant and equipment referred to in this
clause 9.7.

9.8
Management of Property until Completion

From the Agreement Date until Completion, the Vendor must use the Assets with
reasonable care and, subject to clause 9.12, manage the Assets and enforce the
Leases in a proper and businesslike way in the ordinary course of ordinary
business.
9.9
Re-execution of Tenancy Documents

If the Vendor requests the Purchaser to do so, the Purchaser must within a
reasonable time after a request, execute a new lease as landlord in respect of a
Lease if:
(a)
because of the transfer of the Land to the Purchaser, the existing Lease is not
registrable after Completion or if the Lease will not be lodged until after
Completion; and

(b)
the Tenant under the existing Lease has executed a new Lease as lessee; and

(c)
the terms of the new Lease are identical to the existing Lease except that the
name of the landlord is the Purchaser in place of the Vendor.

9.10
Unregistered Tenancy Documents

The Purchaser must lodge an Unlodged Lease for registration before registration
of the transfer of the Land to the Purchaser if:
(a)
before Completion the Vendor gives the Purchaser written notice of the
unregistered Tenancy Document; and

(b)
on Completion the Vendor gives the Purchaser the unregistered Tenancy Document
executed and in registrable form, together with the registration fees.

9.11
Unlodged Leases at Completion

(a)
In respect of each Unlodged Lease which is fully executed but not registered at
Completion, the Vendor must deliver to the Purchaser at Completion the executed
copies of it (in registrable form) and any money held by the Vendor on account
of its registration, and the Purchaser must promptly:

(1)
after Completion, arrange for the Unlodged Lease to be lodged at the Titles
Office for registration immediately preceding the Transfer;

(2)
after registration, forward the Tenant's copy of each Unlodged Lease to the
relevant Tenant or its solicitor.

(b)
In respect of each Lease which does not require registration, the Purchaser
acknowledges that the Vendor does not propose to register those Leases but the
Vendor must deliver to the Purchaser at Completion any copy of those Leases in
the possession of the Vendor.

9.12
Proposed Matters

(a)
The Vendor must not, after the Agreement Date, enter into or consent to a
Proposed Matter without the prior written consent of the Purchaser.

(b)
If the Vendor wishes to undertake a Proposed Matter the Vendor must give written
notice to the Purchaser of that Proposed Matter including the nature of the
proposal and the proposed commercial terms for that proposal and, where
applicable:

(1)
the names and addresses of any proposed Tenant and guarantor;

(2)
any material received from the proposed Tenant for the purpose of establishing
that the proposed Tenant is a suitable, responsible and solvent person.

(c)
The Purchaser must, within 5 Business Days after the Vendor gives the Purchaser
notice of the Proposed Matter and (if relevant) the detail referred to in clause
9.12(b), notify the Vendor whether or not it consents to the Proposed Matter. If
the Purchaser fails to notify the Vendor as required by this clause 9.12(c), the
Purchaser will be taken to have consented to the Proposed Matter.

9.13
Approved Matters

(a)
If the Purchaser consents or is deemed to have consented to a Proposed Matter
the Vendor may undertake that matter as an Approved Matter and the sale of the
Assets is made subject to any Approved Matter.

(b)
The Vendor may enter into and sign the documents required to record a dealing
relative to an Approved Matter. If the documents required to record a dealing
relevant to an Approved Matter have not been signed by Completion, the Purchaser
agrees to sign, as landlord, those documents required to record that dealing
after Completion and, where relevant, cause the dealing to be registered.

9.14
Incentives

(a)
The Vendor is responsible for the Outstanding Incentives.

(b)
If at the time of Completion there are Outstanding Incentives:

(1)
the Parties must make an adjustment to the Sale Price by deducting from the
Balance Sale Price the Outstanding Incentives Amount; and

(2)
the Purchaser assumes all liability for and must pay, provide, allow or perform
all Outstanding Incentives after Completion.

(c)
The Purchaser is responsible for and must pay, provide, allow or perform in full
the Purchaser’s Incentives.

(d)
The Purchaser must pay to the Vendor at Completion any amounts paid, allowed or
otherwise credited by the Vendor to Tenants in respect Purchaser’s Incentives.

(e)
This clause 9.14 does not merge on Completion.

9.15
Expired leases

The Purchaser must not require the Vendor to have removed from the title to the
Land leases which have expired or been terminated or surrendered. The Vendor
must:
(a)
    provide to the Purchaser on or before Completion such documents (including
declarations) as may reasonably be required by the Purchaser to enable their
removal from the title to the Land (which must be prepared by the Purchaser);
and

(b)
provide reasonable assistance to the Purchaser post completion to have any
expired, terminated or surrendered leases removed (at the reasonable cost of the
Purchaser).

10
Lease Guarantees

--------------------------------------------------------------------------------

10.1
Assignment to Purchaser

(a)
To the extent it can lawfully do so, the Vendor assigns to the Purchaser and the
Purchaser takes an assignment of the Lease Guarantees including the benefit of
all covenants and obligations on the part of each guarantor in favour of or
enforceable by the Vendor in every Lease Guarantee.

(b)
The assignment pursuant to this clause 10.1 takes effect only upon and from
Completion.

(c)
The Vendor will execute and deliver to the Purchaser at Completion a notice in
the form of the notice in Schedule 6 in favour of each guarantor under a Lease
Guarantee giving to that guarantor written notice of the assignment to the
Purchaser of the benefit of the relevant guarantee.

(d)
Any notice required under clause 10.1(c) must be prepared by the Purchaser and
delivered to the Vendor for execution by the Vendor within a reasonable time
prior to Completion.

10.2
Bank Guarantees

Where a Lease Guarantee is in the form of a Bank Guarantee:
(a)
the Purchaser acknowledges that it is aware of the content of the Bank
Guarantee;

(b)
if the Lease requires a Tenant to do so, the Vendor will request the Tenant to
produce, within a reasonable time after Completion, a replacement Bank Guarantee
in favour of the Purchaser on similar terms to the Bank Guarantee held by the
Vendor;

(c)
where a Bank Guarantee may not lawfully be assigned and clause 10.2(b) does not
apply:

(1)
after Completion the Vendor holds its rights under the Bank Guarantee for the
benefit of the Purchaser and must at the cost and risk of the Purchaser do
whatever is reasonable to enable the Purchaser to enjoy that benefit; and

(2)
the Vendor must deliver to the Purchaser on Completion a notice in the form of
the notice in Schedule 7 to each bank which has issued such a Bank Guarantee
asking it to redraw the Bank Guarantee in favour of the Purchaser. Any notice
required under this clause 10.2(c)(2) must be prepared by the Purchaser and
delivered to the Vendor for execution by the Vendor within a reasonable time
prior to Completion. The Vendor does not warrant that the banks are obliged to
or will comply with that request.

10.3
Dealing with Lease Guarantees

(a)
Between the Agreement Date and Completion the Vendor must not, other than as
permitted in clause 10.3(b), make a claim under, deduct, appropriate, refund,
apply or release any Lease Guarantee, or any part of it held by it under the
Leases.

(b)
The Vendor may make a claim under, deduct, appropriate or apply a Lease
Guarantee where the Tenant, whose performance under its Lease is the subject of
that Lease Guarantee has:

(1)
abandoned or vacated the premises the subject of its Lease; and

(2)
ceased paying Rent.

(c)
The parties must, when calculating and effecting any adjustment to the Sale
Price, deduct an amount equal to the aggregate of all Security Deposits in the
nature of cash deposits (if any) held by the Vendor at Completion.

10.4
Indemnity

On and from Completion, the Purchaser indemnifies the Vendor against any
liability or loss arising from, and any costs, charges and expenses incurred in
connection with:
(a)
any Claim from a Tenant arising from the failure to return the whole or any part
of a Bank Guarantee or a Security Deposit which the Vendor gives to the
Purchaser or adjusts in the Purchaser's favour on Completion; and

(b)
anything done by the Vendor under clause 10.2(c)(1).

11
Incentive Deeds

--------------------------------------------------------------------------------

(a)
To the extent it can lawfully do so, the Vendor assigns to the Purchaser and the
Purchaser takes an assignment of the Vendor’s interest in the Incentive Deeds.
The assignment pursuant to this clause 11(a) takes effect only upon and from
Completion.

(b)
Where there is an Outstanding Incentive, the Purchaser must sign a deed in
favour of the Incentive recipient and the Vendor assuming the Vendor’s liability
for the relevant Outstanding Incentive and agreeing to comply with the Vendor’s
obligations which remain to be performed under the Lease or the Incentive Deed
(as applicable) relevant to the Outstanding Incentive. The deed must be
substantially in the form required under the Lease or Incentive Deed (as
applicable) and if no specific form is required, substantially in the form
reasonably required by the Vendor.

(c)
The Purchaser hereby indemnifies and must keep the Vendor forever indemnified
from any loss, damage, Claim, costs (including legal costs on a solicitor and
own client basis) and expenses arising from or as a result of the Purchaser in
title not duly discharging the Outstanding Incentives after Completion.

(d)
The Vendor hereby indemnifies and must keep the Purchaser forever indemnified
from any loss, damage, Claim, costs (including legal costs on a solicitor and
own client basis) and expenses arising from or as a result of the Vendor not
duly discharging before Completion any Incentives, but excluding the Outstanding
Incentives adjusted under this agreement.

12
Service Agreements

--------------------------------------------------------------------------------

12.1
Dealing with Service Agreements

To the extent that it is able to do so, the Vendor will:
(a)
novate the Assigned Service Agreements to the Purchaser with effect from
Completion; and

(b)
terminate the Terminated Service Agreements with effect from Completion.

12.2
Novation of Assigned Service Agreements

In respect of the Assigned Service Agreements, the Purchaser must:
(a)
if asked by the Vendor (before or after the Completion Date), enter into a deed
of novation of the Assigned Service Agreements; and

(b)
comply with the Vendor’s obligations under the Assigned Service Agreements
arising after the Completion Date.

12.3
Deeds of Novation

For the purposes of clause 12.2, the Vendor must:
(a)
prepare a deed of novation (in the form set out in Schedule 16) for each of the
Assigned Service Agreements;

(b)
deliver a counterpart of the deed of novation to the relevant contractor under
the Assigned Service Agreement and to the Purchaser; and

(c)
make all reasonable efforts to have the contractor under the relevant Assigned
Service Agreement execute the deed of novation,

however, subject to clause 12.4, the Vendor is not liable to the Purchaser if
the contractor does not agree to do so or delays in doing so.
12.4
No termination or novation

If a Service Agreement has not been terminated or novated to the Purchaser, then
from the Completion Date:
(a)
the Vendor:

(1)
to the extent that it is able, assigns the benefit of the Service Agreement to
the Purchaser;

(2)
for a period of 6 months post completion, hold its rights under the Service
Agreement for the benefit of the Purchaser and must at the cost and risk of the
Purchaser do whatever is reasonable to enable the Purchaser to enjoy that
benefit; and

(3)
if the Vendor is unable to assign the benefit of the Service Agreement to the
Purchaser, appoints the Purchaser to be the Vendor’s agent to exercise a right
of termination in the Service Agreement; and

(b)
the Purchaser must:

(1)
comply with the Vendor’s obligations under the Service Agreement; and

(2)
indemnify the Vendor against any costs incurred by the Vendor due to:

(A)
the exercise by the Purchaser of its right to terminate a Service Agreement
under clause 12.4(a)(3); and

(B)
the Purchaser’s breach of clause 12.4(b)(1).

12.5
No objection by Purchaser

The Purchaser may not make any Claim, delay settlement of the agreement, seek a
reduction in price, rescind or terminate in respect of anything contained in a
Service Agreement or because a Service Agreement is terminated or not novated,
provided that the Vendor has complied with its obligations under clauses 12.1 to
12.3.
12.6
Delivery of Service Agreements

On the Completion Date, the Vendor must provide to the Purchaser the original
counterparts (or copies where these are not available) of the Service Agreements
which are not being terminated at the Completion Date and are in the Vendor’s
possession.
12.7
Delivery of notice

If clause 12.4 applies, the Vendor must deliver to the Purchaser on the
Completion Date a notice from the Vendor to the relevant contractor (in the form
set out in Schedule 17) under each Service Agreement (other than where they have
been terminated by the Vendor) advising that the Vendor has so far as it is
able, assigned its interest in the Service Agreements to the Purchaser. The
Purchaser must deliver the notice to the relevant contractor promptly after the
Completion Date.
13
Other Assignments

--------------------------------------------------------------------------------

13.1
Building and FF&E Warranties

(a)
To the extent that the Vendor holds rights in connection with warranties given
by any supplier or manufacturer of the Building or the FF&E, to the extent
permitted by law the Vendor assigns those rights to the Purchaser, such
assignment to take effect only upon and from Completion.

(b)
To the extent that warranties given by any supplier or manufacturer of the
Building or the FF&E are not assignable, for a period of 6 months after
Completion the Vendor holds its rights under the warranties for the benefit of
the Purchaser and must at the cost and risk of the Purchaser do whatever is
reasonable to enable the Purchaser to enjoy that benefit.

14
Warranties

--------------------------------------------------------------------------------

14.1
Warranties by the Vendor

The Vendor gives the Warranties in favour of the Purchaser. The Warranties are
given subject to the qualifications and limitations in clause 15.
14.2
Reliance

The Vendor acknowledges that the Purchaser has entered into this agreement in
reliance on the Warranties.
14.3
No Warranties about Certain Lease Matters

Other than as expressly set out in this agreement the Vendor does not give any
warranty and the Purchaser must satisfy itself:
(a)
as to the adequacy of any Lease;

(b)
as to the financial capacity or prospects of any Tenant;

(c)
that the Tenants will, after the Agreement Date or after Completion, comply with
and duly discharge their obligations under the Leases;

(d)
as to the validity or enforceability of any Lease Guarantees.

14.4
Disclosure

If before Completion, the Vendor becomes aware of any fact, matter or
circumstance which results in or is reasonably likely to result in a Warranty
that was given at the Agreement Date becoming inaccurate as at Completion, it
must promptly provide to the Purchaser notice describing that fact, matter or
circumstance in reasonable detail.
15
Qualifications and limitations on Warranty Claims

--------------------------------------------------------------------------------

15.1
Disclosure

(a)
The Purchaser is aware of and will be treated as having actual knowledge of, all
facts, matters and circumstances that:

(1)
are provided for or described in this agreement;

(2)
are disclosed or referred to in the Disclosure Material;

(3)
are disclosed on any public record (being any records maintained by any
Authority that are available for inspection by the public);

(4)
are within the actual knowledge of the Purchaser (or any of its advisers in
relation to the Assets or the transaction contemplated in this agreement) on or
prior to the Agreement Date; and

(5)
would reasonably be expected to have been known by the Purchaser on or prior to
the Agreement Date having regard to its knowledge (and the knowledge of its
advisers).

(b)
The Warranties are given subject to the disclosures or deemed disclosures
described in clause 15.1(a). The Vendor has no liability under the Warranties to
the extent that disclosure is made or is deemed to have been made against the
Warranties under this clause 15.1(a).

(c)
The Purchaser must not make a Warranty Claim, and it shall not be a breach of
Warranty, if the facts, matters or circumstances giving rise to such Warranty
Claim are disclosed or are deemed to have been disclosed under clause 15.1(a).

15.2
No reliance

The Purchaser acknowledges, represents and warrants to the Vendor that:
(a)
the Purchaser has inspected the Land and all Assets including the Building and
other improvements on the Land and the Purchaser accepts the Assets in their
condition at the Agreement Date;

(b)
at no time has the Purchaser relied on any representation, warranty, promise,
undertaking or statement made or given by the Vendor or any person on its
behalf, including in the Disclosure Material, except those expressly set out in
this Agreement;

(c)
no representations, warranties, promises, undertakings, statements (including in
the Disclosure Material) or conduct made or given by the Vendor or any person on
its behalf:

(1)
have induced or influenced the Purchaser to enter into this Agreement, or to
agree to any terms or conditions of this Agreement;

(2)
have been relied on in any way as being accurate or complete by the Purchaser;

(3)
have been warranted to the Purchaser as being true; or

(4)
have been taken into account by the Purchaser as being important to its decision
to enter into, or agree to any or all of the terms of, this Agreement,

except those expressly set out in this Agreement;
(d)
it has entered into this Agreement after a review of the Disclosure Material;

(e)
where the Warranties or the representations, warranties, promises, undertakings
and statements expressly made or given by the Vendor in this Agreement conflict
with its own searches, investigations, enquiries and evaluations in respect of
the Assets, it has relied on the latter; and

(f)
it has had independent legal, accounting, financial, technical, industry and
other relevant expert advice relating to the Assets, the purchase of the Assets
and to the terms of this Agreement, including the terms of this clause.

15.3
Opinion, estimates and forecasts

The Parties acknowledge that the Vendor is under no obligation to provide the
Purchaser or its advisers with any information on the future financial
performance or prospects of the Assets. If the Purchaser has received opinions,
estimates, projections, business plans, budget information or other forecasts in
respect of the Assets, the Purchaser acknowledges and agrees that:
(a)
there are uncertainties inherent in attempting to make these estimates,
projections, business plans, budgets and forecasts and the Purchaser is familiar
with these uncertainties;

(b)
the Purchaser is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all estimates, projections, business plans, budgets and
forecasts furnished to it; and

(c)
the Vendor is not liable under any Claim arising out of or relating to any
opinions, estimates, projections, business plans, budgets or forecasts in
respect of the Assets.

15.4
Maximum and minimum amounts

(a)
The Vendor is not liable under a Warranty Claim unless the amount finally agreed
or adjudicated to be payable in respect of that Claim:

(1)
exceeds $50,000; and

(2)
either alone or together with the amount finally agreed or adjudicated to be
payable in respect of other Claims that satisfy clause 15.4(a)(1) in relation to
the Assets the subject of this agreement exceed $500,000 in aggregate.

(b)
Despite anything else in this agreement, the maximum aggregate amount that the
Vendor is required to pay in respect of all Warranty Claims whenever made, is
limited to:

(1)
in respect of the Warranty in clause 3 of Schedule 2, the Sale Price;

(2)
in respect of all other Warranties, an amount equal to 2% of the Sale Price of
the Assets the subject of this agreement. For the avoidance of doubt, the Sale
Price cannot be aggregated with the sale prices of the properties the subject of
the Contemporaneous Contracts.

15.5
Time limits

The Vendor is not liable under a Warranty Claim unless:
(a)
the Purchaser notifies the Vendor of the Warranty Claim in accordance with
clause 16.1 by:

(1)
in respect of Warranties in clauses 1 and 3 of Schedule 2, the date that is the
earlier of the date of registration of the Transfer and 1 month after
Completion; and

(2)
for all other Warranties, 9 months after Completion; and

(b)
within 3 months (or such longer period as may be agreed) of the date the
Purchaser notified the Vendor of the Warranty Claim under clause 16.1:

(1)
the Warranty Claim has been agreed, compromised or settled; or

(2)
the Purchaser has issued and served legal proceedings against the Vendor in
respect of the Warranty Claim.

15.6
Mitigation of Loss

(a)
The Purchaser must:

(1)
take all reasonable actions to mitigate any loss which may give rise to a
Warranty Claim, but is not required to take legal action or initiate proceedings
against any person; and

(2)
subject to clause 15.6(a)(1), not omit to take any reasonable action which would
mitigate any loss which may give rise to a Warranty Claim.

(b)
If the Purchaser does not comply with clause 15.6(a) and compliance with clause
15.6(a) would have mitigated the loss, the Vendor is not liable for the amount
by which the loss would have been reduced.

15.7
Independent limitations

Each qualification and limitation in this clause 15 is to be construed
independently of the others and is not limited by any other qualification or
limitation.
15.8
No double claims

The Vendor is not liable under a Claim for any Loss that the Purchaser recovers,
or is compensated for, under any other agreement or deed with the Vendor or from
any third party.
16
Procedures for dealing with Warranty Claims

--------------------------------------------------------------------------------

16.1
Notice Procedure

(a)
If the Purchaser wishes to make a Warranty Claim the Purchaser must promptly
upon becoming aware of the Claim notify the Vendor in writing that it considers
that it has a Warranty Claim which exceeds the applicable thresholds set out in
clause 15.4(a).

(b)
The Purchaser must include in a notice given under clause 16.1(a) all relevant
details (including the amount) then known to a Purchaser of:

(1)
the Warranty Claim; and

(2)
the events, matters or circumstances giving rise to the Warranty Claim.

(c)
If the Warranty Claim relates to a demand or claim by a third party, the
Purchaser must include in a notice given under clause 16.1(a) an extract of any
part of a demand or claim that identifies the liability or amount to which the
Claim relates or other evidence of the amount of the demand or claim to which
the Claim relates.

(d)
The Purchaser must also, on an ongoing basis, keep the Vendor informed of all
developments in relation to the Warranty Claim notified under this clause 16.

(e)
If the Purchaser does not fully comply with this clause 16 in respect of a
Warranty Claim, the Vendor is not liable under the Claim to the extent that the
non-compliance has increased the amount of the Warranty Claim.

17
Purchaser's Warranties

--------------------------------------------------------------------------------

(a)
The Purchaser gives the Purchaser Warranties in favour of the Vendor on the
Agreement Date.

(b)
The Purchaser acknowledges that the Vendor has entered into this agreement in
reliance on the Purchaser Warranties.

(c)
Each Purchaser Warranty is to be construed independently of the others and is
not limited by reference to any other Purchaser Warranty.

18
Default

--------------------------------------------------------------------------------

18.1
Purchaser in default

If the Purchaser fails to pay the Final Deposit or the Balance Sale Price or
defaults in the observance or performance of any of the other obligations
imposed on it under or by virtue of this agreement and does not remedy the
default within 14 days of receiving a notice from the Vendor setting out the
default and what is required to remedy the default, the Vendor, in addition to
any other rights the Vendor has, may:
(a)
affirm this agreement; or

(b)
terminate this agreement.

18.2
If Vendor Affirms

If the Vendor affirms this agreement the Vendor may:
(a)
sue the Purchaser for damages for breach of agreement or for specific
performance and damages in addition to or instead of damages for breach; and

(b)
recover from the Purchaser as a liquidated debt the Final Deposit or any part of
it that the Purchaser has failed to pay and shall pay the Final Deposit or any
part of it which is recovered to the Purchaser’s Solicitors.

18.3
If Vendor Terminates

(a)
If the Vendor terminates this agreement the Vendor may elect to:

(1)
declare the Final Deposit forfeited and sue the Purchaser for breach; or

(2)
declare the Final Deposit forfeited and resell the Assets as owner.

In either case the Vendor may recover from the Purchaser as a liquidated debt
the Final Deposit or any part of it which has not been paid by the Purchaser.
(b)
In the event that the Vendor elects to resell the Assets pursuant to clause
18.3(a)(2) the Vendor may recover from the Purchaser the deficiency (if any)
arising on such resale and all expenses of and incidental to such resale or any
attempted resale.

(c)
The Vendor may retain any money paid by the Purchaser on account of the sale as
security for any damages liquidated or otherwise awarded to the Vendor for the
Purchaser's default.

18.4
Purchaser to pay costs of default

The Purchaser must pay any reasonable costs and expenses incurred by the Vendor
due to the failure of the Purchaser to observe or perform any of the terms and
conditions of this agreement.
18.5
If Vendor Terminates

If the Vendor terminates this agreement then the Purchaser must return to the
Vendor all documents and other materials obtained from the Vendor.
18.6
Insolvency

If the Purchaser is a corporation and before Completion:
(a)
it enters into a scheme;

(b)
it makes any arrangement for the benefit of creditors;

(c)
an order is made to wind up the party;

(d)
a liquidator, administrator or official manager is appointed in respect of the
party;

(e)
a mortgagee enters into possession of all or a substantial part of the assets of
the party;

(f)
it is deemed by any relevant legislation to be unable to pay its debts; or

(g)
a receiver, receiver and manager or agent of a mortgagee is appointed to all or
a substantial part of the assets of the party,

then the Purchaser is in default under this agreement and the Vendor may, by
written notice to the Purchaser, terminate this agreement.
19
Confidentiality and Announcements

--------------------------------------------------------------------------------

19.1
Confidentiality

(a)
Each party (recipient) shall keep secret and confidential, and shall not divulge
or disclose any information relating to another party or its business (which is
disclosed to the recipient by the other party, its representatives or advisers)
or this agreement (including the existence of this agreement) other than to the
extent that:

(1)
the information is in the public domain as at the Agreement Date (or
subsequently becomes in the public domain other than by breach of any obligation
of confidentiality binding on the recipient);

(2)
the recipient is required to disclose the information to any governmental
agency, by applicable law or any recognised stock exchange on which its shares
or the shares of any of its related bodies corporate are listed, provided that
the recipient has consulted with the provider of the information as to the form
and content of the disclosure;

(3)
prior to Completion, the Vendor discloses to key suppliers, employees and
governmental agencies some or all of the following information:

(A)
the fact of the sale;

(B)
the identity of the Purchaser; and

(C)
the expected Completion Date and the progress of steps preparatory to
Completion;

(4)
the disclosure is made by the recipient to its financiers or lawyers,
accountants, investment bankers, consultants or other professional advisers
(including directors, partners, officers and employees of its advisers) to the
extent necessary to enable the recipient to properly perform its obligations
under this agreement or to conduct their business generally, in which case the
recipient shall take reasonable steps to ensure that such persons keep the
information secret and confidential and do not divulge or disclose the
information to any other person;

(5)
the disclosure is to any one or more of the unit holders of the Vendor or is to
any related body corporate, entity, trustee or fund (including any one or more
of the direct or indirect shareholders or unit holders of any such bodies
corporate, entities, trustees or funds);

(6)
the disclosure is by the Purchaser to current investors or proposed investors in
the Purchaser;

(7)
the disclosure is required for use in legal proceedings regarding this
agreement; or

(8)
the non-disclosing party has consented in writing prior to the disclosure.

(b)
Each recipient shall take reasonable steps to ensure that its directors,
officers, employees, agents, representatives, related bodies corporate and
investors comply in all respects with the recipient's obligations under this
clause 19.1.

(c)
From Completion, the Purchaser may disclose confidential information relating to
the Assets except to the extent that such information relates to the Vendor or
its related bodies corporate, entities or funds, or their businesses.

19.2
Joint announcement

A party may not:
(a)
make any public announcement or statement;

(b)
give an interview; or

(c)
issue any public document (including any memorandum or release to the media, a
stock exchange or to potential investors),

relating to this agreement (including the fact that the parties have executed
this agreement) the transactions contemplated in it or the Assets unless it is
given jointly on behalf of both parties, the other party has consented to the
terms of the joint disclosure, including to the form and content of that
disclosure, the person to whom it will be made and when, or unless the
disclosure would be permitted under an exemption in clauses 19.1(a)(1) or
19.1(a)(2). For the purposes of this clause "public" includes any person other
than an existing direct or indirect shareholder or unit holder of a party.
19.3
Override

Notwithstanding anything to the contrary contained in clause 19, the Vendor, its
directors, officers, employees, advisers and affiliates (including any
directors, partners, officers and employees of advisers) shall be permitted to
disclose in press releases, United States of America Securities and Exchange
Commission (SEC) and other filings with governmental authorities, financial
statements and other communications such information regarding the transaction
contemplated by this agreement and any such information relating to the Assets
as may be necessary or advisable to comply with any applicable federal or state
securities laws, rules, or regulations (including SEC rules and regulations),
generally accepted accounting principles, or other accounting rules or
procedures or in accordance with the Trust’s parent company, Hines Global REIT
Inc.’s, prior custom, practice, or procedure.
20
Notices

--------------------------------------------------------------------------------

20.1
Form of Notice

A notice or other communication to a party under this agreement (Notice) must
be:
(a)
in writing and in English and signed by or on behalf of the sending party; and

(b)
addressed to that party in accordance with the details nominated in Schedule 1
(or any alternative details nominated to the sending party by Notice).

20.2
How Notice must be given and when Notice is received

(a)
A Notice must be given by one of the methods set out in the table below.

(b)
A Notice may be given to or by a party’s solicitor.

(c)
A Notice is regarded as given and received at the time set out in the table
below.

(d)
However, if this means the Notice would be regarded as given and received
outside the period between 9.00am and 5.00pm (addressee’s time) on a Business
Day (business hours period), then the Notice will instead be regarded as given
and received at the start of the following business hours period.

Method of giving Notice
When Notice is regarded as given and received
By hand to the nominated address
When delivered to the nominated address
By pre‑paid post to the nominated address
At 9.00am (addressee’s time) on the fifth Business Day after the date of posting
By email to the nominated email address
When the email (including any attachment) comes to the attention of the
recipient party or a person acting on its behalf.

21
General

--------------------------------------------------------------------------------

21.1
Risk

The Assets shall be at the risk of the Purchaser on and from the Agreement Date.
21.2
Assignment

No party may assign the whole or any part of this agreement without the prior
written consent of the other, which consent may be withheld in the relevant
party's absolute discretion.
21.3
Further assurances

The parties agree to sign, execute and complete all further assurances and
documents and to do all other things reasonably required to complete the matters
set out in or contemplated by this agreement.
21.4
Enforceability and severance

(a)
Any provision of this agreement or the application of any provision of this
agreement which is prohibited in any jurisdiction is ineffective in that
jurisdiction only to the extent of that prohibition.

(b)
Any provision of this agreement or the application of any provision of this deed
which is void, illegal or unenforceable in any jurisdiction does not affect the
validity, legality or enforceability of that provision in any other jurisdiction
or of the remaining provisions in that or any other jurisdiction.

(c)
To the extent necessary to give full effect to this agreement, any part of this
agreement which is prohibited, ineffective or is void, illegal or unenforceable,
that part will be severed from this agreement and will not affect the continued
operation of the rest of this agreement.

21.5
Non merger

Nothing in this agreement merges, extinguishes, postpones, lessens or otherwise
prejudicially affects:
(a)
any provision or indemnity in favour of a party contained in this agreement or
any other agreement; or

(b)
any right, power, authority, discretion or remedy which a party may have against
the other party at any time.

21.6
Cumulative rights

The rights and remedies arising out of or under this agreement are cumulative
and additional to any rights and remedies provided in law or equity.
21.7
Waiver

(a)
Waiver of any right, power, authority, discretion or remedy arising upon default
under this agreement must be in writing and signed by the party granting the
waiver.

(b)
A failure or delay in exercise, or partial exercise, of a right, power,
authority, discretion or remedy created or arising upon default under this
agreement, does not result in a waiver of that right, power, authority,
discretion or remedy.

(c)
A party is not entitled to rely on a delay in the exercise or non-exercise of a
right, power, authority, discretion or remedy arising from a breach of this
agreement or on a default under this agreement as constituting a waiver of that
right, power, authority, discretion or remedy.

(d)
A party may not rely on any conduct of another party as a defence to exercise of
a right, power, authority, discretion or remedy by that other party.

(e)
This clause 21.7 may not itself be waived except by writing.

21.8
Governing law and jurisdiction

(a)
This agreement is a contract made and construed in and in accordance with the
laws of Queensland.

(b)
Each party irrevocably waives any objection to the venue of any legal process on
the basis that the process has been brought in an inconvenient forum.

(c)
Each party irrevocably waives any immunity in respect of its obligations under
this agreement that it may acquire from the jurisdiction of any court or any
legal process for any reason including the service of notice, attachment before
judgment, attachment in aid of execution or execution.

21.9
Costs

Each party must bear its own costs of and incidental to the preparation and
completion of this agreement.
21.10
Stamp duty

(a)
The Purchaser must pay any stamp duty in respect of the execution, delivery and
performance of this agreement, the Transfer and any instrument or transaction
contemplated by this agreement.

(b)
The Purchaser must pay any fine, interest, penalty or other costs in respect of
a failure to:

(1)
pay any stamp duty referred to in clause 21.10(a);

(2)
lodge for stamping any instrument referred to in clause 21.10(a); and

(3)
make out and lodge any statement of a transaction referred to in clause
21.10(a).

(c)
The Purchaser indemnifies the Vendor for any amount payable under clause
21.10(a) or clause 21.10(b) or both.

21.11
Time not of the essence

(a)
Time is not of the essence of this agreement.

(b)
If Completion does not occur by the Completion Date, a party who is not in
default and is ready, willing and able to proceed to Completion may serve a
notice on the defaulting party at any time after 5.00pm on the Completion Date:

(1)
requiring the other party to complete not less than 14 days from (and including)
the date of service of the notice; and

(2)
    making time of the essence.

(c)
The party that served the notice may withdraw it at any time without prejudice
to its right to serve a further notice.

(d)
If the defaulting party is the Purchaser, the Purchaser must pay to the Vendor
interest accruing on the Balance Sale Price from the Completion Date in
accordance with clause 5.4.

21.12
Variations

A variation of any term of this agreement must be in writing and signed by the
parties.
21.13
Attorneys

Each of the attorneys executing this agreement states that the attorney has no
notice of the revocation of the power of attorney appointing that attorney.
21.14
Counterparts

(a)
This agreement may be executed in any number of counterparts (including
facsimile or email counterparts). Each counterpart is deemed an original and all
the counterparts together constitute one instrument, which is deemed to be dated
on the earlier of the date of exchange or the date acceptance is communicated in
writing (including by facsimile or email transmission).

(b)
By signing this agreement, the parties agree and acknowledge that:

(1)
    it is reasonable for the parties to expect that information in respect of
this agreement and the Assets provided by electronic communication will be
readily accessible by the other parties; and

(2)
    the parties consent for the purposes of the Electronic Transactions
(Queensland) Act 2001 (Qld) to information in respect of this agreement and the
Assets being given by electronic communication.

22
Vendor’s Limitation of Liability

--------------------------------------------------------------------------------

(a)
Subject to clause 22(e), the limitation of the liability of Hines (Aus) Nominees
Pty Ltd ACN 605 498 093 (Hines) in this clause 22 applies despite any other
provision of this agreement and extends to all liabilities and obligations of
Hines in any way connected with any representation, warranty, conduct, omission,
agreement or transaction related to this agreement.

(b)
    Hines enters into this agreement only in its capacity as trustee of the
Hines Global REIT Ann Trust (Trust) and in no other capacity.

(c)
A liability of Hines arising under or in connection with this agreement can be
enforced only to the extent:

(1)
of the rights which Hines has against the assets of the Trust; and

(2)
otherwise to which Hines is entitled to be and is in fact indemnified for that
liability out of the assets of the Trust.

(d)
The Purchaser may not sue Hines personally or seek the appointment of a
liquidator, receiver or similar person to Hines or prove in any liquidation,
administration or arrangement of or affecting Hines.

(e)
The provisions of this clause will not apply to any obligation or liability of
Hines to the extent that it is not satisfied out of the assets of the Trust due
to a reduction in the extent of Hines’ indemnification out of the assets of the
Trust that results from Hines’ fraud, gross negligence, or breach of trust.

(f)
The Purchaser acknowledges that Hines incurs the obligations under this
agreement solely in its capacity as trustee of the Trust and that Hines will
cease to have any obligation under this agreement if Hines ceases for any reason
to be the trustee of the Trust.

(g)
The Purchaser acknowledges and agrees that no attorney, agent or such other
person appointed by Hines has authority to act on behalf of Hines in such manner
as to expose Hines to any personal liability (whether under clause 22(e) or
otherwise).

(h)
The parties acknowledge and agree that, despite any other provision of this
agreement, Hines is not obliged to execute any document, or take or refrain from
taking any action under this agreement, or exercise or refrain from exercising
any power under this agreement, unless its liability is limited in the manner
set out in this clause.

23
Purchaser’s Limitation of Liability

--------------------------------------------------------------------------------

(a)
In this clause 23:

(1)
CPFL means Centuria Property Funds No. 2 Limited ACN 133 363 185 in its capacity
as Responsible Entity of the Trust within the meaning of the Corporations Act
2001 (Cth);

(2)
Trust means Centuria Urban REIT; and

(3)
Trust Deed means the deed which established the Trust.

(b)
CPFL enters into this agreement solely in its capacity as responsible entity of
the Trust and will undertake all covenants, terms and conditions on its part to
be observed or performed solely in that capacity. No debt, duty, liability or
obligation arising under this agreement will accrue to, or be enforceable
against, CPFL in its personal capacity.

(c)
CPFL is not required to satisfy any liability arising under or in respect of
this agreement out of any funds, property or assets other than the extent to
which it is entitled to and does actually obtain an indemnity from the
responsible entity of the Trust or the assets of the Trust. However, this does
not apply to the extent that the right of CPFL to be indemnified by the
responsible entity of the Trust or from the assets of the Trust has been reduced
by reason of fraud, negligence or wilful default by CPFL in the performance of
CPFL's duties as responsible entity of the Trust.

(d)
If any party to this agreement other than CPFL does not recover all money owing
to it in under this agreement it may not seek to recover the shortfall by
bringing proceedings against CPFL in its personal capacity or applying to have
CPFL wound up or proving in the winding up of CPFL except for cases of fraud,
breach of a Purchaser’s warranty or wilful default.

(e)
CPFL is not obliged to do or refrain from doing anything under this agreement
(including incurring any liability) unless its liability is limited in the same
manner as set out in this clause.

24
OFAC AND AML

--------------------------------------------------------------------------------

(a)
None of the Purchaser, its respective subsidiaries (if any), directors or
officers, or to the best of the Purchaser’s knowledge any agent, employee,
affiliate or person acting on behalf of the Purchaser or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is, targeted by or the subject of any sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”), or by the U.S. Department of State, or any sanctions
imposed by the European Union (including under Council Regulation (EC) No.
194/2008), the United Nations Security Council, Her Majesty’s Treasury or any
other relevant governmental entity (collectively, the “Sanctions”) and is not
engaged in any activities sanctionable under the Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010, the Iran Sanctions Act, the Iran
Threat Reduction and Syria Human Rights Act, or any applicable executive order;
the Purchaser will not directly or indirectly use the proceeds from the sale, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person for the purpose of funding or facilitating
any activities or business or transactions in Cuba, Iran, Syria, Sudan, North
Korea, or any other country sanctioned by OFAC or for the purpose of funding any
operations or financing any investments in, or make any payments to, any Person
targeted by or subject to any Sanctions; the use of proceeds will be in
compliance with and will not result in the breach by any Person of the
Sanctions; and the Purchaser further covenants not to engage, directly or
indirectly, in any other activities that would result in a violation of
Sanctions by any Person (including the Lenders).

(b)
Without limiting 24(a) (“OFAC and AML”) the operations of the Purchaser and its
subsidiaries are and have been conducted at all times in compliance with
applicable anti-money laundering statutes of all jurisdictions, including,
without limitation, all U.S. anti-money laundering laws, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental or regulatory
agency (collectively, the “Money Laundering Laws”); and no action, suit or
proceeding by or before any court or governmental or regulatory agency,
authority or body or any arbitrator involving the Purchaser or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Purchaser, threatened.

(c)
The Purchaser, its subsidiaries, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Purchaser or any of its
subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, the U.K. Bribery Act 2010, as amended, and
the rules and regulations thereunder, including, without limitation, using any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful payment to any foreign or domestic government official or employee from
corporate funds, and making any bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.

25
Rent Shortfall Guarantee

--------------------------------------------------------------------------------

25.1
Payment of Rent Shortfall Payment

(a)
The Vendor must pay the Rent Shortfall Payment in respect of the Rental
Shortfall Vacant Tenancies and Negotiated Leases for each Payment Period during
the Rent Shortfall Guarantee Period to the Purchaser in accordance with this
clause 25.

(b)
At the end of each Payment Period, the Purchaser must give the Vendor:

(1)
in respect of any Rental Shortfall Vacant Tenancy, the Purchaser’s calculation
of the Rent Shortfall Payment for that Payment Period, including documents and
other evidence reasonably necessary to substantiate the Purchaser’s calculation;
and

(2)
a tax invoice for the amount of the Rent Shortfall Payment being claimed.

(c)
Within 5 Business Days of receipt of a claim from the Purchaser under clause
25.1(b), the Vendor must either:

(1)
issue a written direction to the Vendor’s Solicitors to pay the amount claimed
from the Retention Amount to the Purchaser; or

(2)
give notice to the Purchaser that it disagrees with the Purchaser’s calculation
or has not been provided with sufficient details to verify the calculation.

(d)
If the Vendor gives a notice under clause 25.1(c)(2), the Vendor and the
Purchaser must meet in good faith to determine the amount of the Rent Shortfall
Payment payable to the Purchaser for the relevant Payment Period.

(e)
If the Vendor does not give a notice under clause 25.1(c) within the time
required, the Vendor is deemed to have accepted the Purchaser's claim and the
purchaser and the Vendor’s Solicitors are automatically authorised to pay the
amount claimed from the Retention Amount to the Purchaser without further
direction or authority, on demand by the Purchaser.

25.2
Post-Completion – New Leases

(a)
The Purchaser must use all reasonable endeavours throughout the Rental Shortfall
Guarantee Period to source and secure tenants to enter into leases on reasonable
market terms (including market incentive) for each Rental Shortfall Vacant
Tenancy as soon as practicable after Completion. This clause 25.2(a) does not
apply to any Rental Shortfall Vacant Tenancy which is either the subject of a
new lease that has not commenced or is on Completion occupied by the relevant
Tenant.

(b)
Where the Purchaser secures a tenant to enter into a lease for a Rental
Shortfall Vacant Tenancy or where in relation to a Rental Shortfall Vacant
Tenancy a Tenant is paying Rent, the Vendor’s liability to pay the Rent
Shortfall Payment will:

(1)
in circumstances where the Effective Rent under the lease is less than the Rent
Shortfall Payment for that respective Rental Shortfall Vacant Tenancy, be
reduced by the Effective Rent secured under the lease for that Rental Shortfall
Vacancy Tenancy; and

(2)
in circumstances where the Effective Rent under the lease is equal to or greater
than the Rent Shortfall Payment for that respective Rental Shortfall Vacant
Tenancy, be extinguished and no Rent Shortfall Payment will be payable by the
Vendor.

25.3
Post-Completion – Leases under Negotiation

(a)
Where a Negotiated Lease is not executed by all parties by Completion the Rent
Shortfall Guarantee Period for that Negotiated Lease will be 18 months from
Completion. The Vendor and Purchaser acknowledge and agree that:

(1)
the Vendor will be responsible for continuing to manage, negotiate and procure
the execution of each Negotiated Lease following Completion for a period of 1
month after Completion after which the Purchaser shall be entitled to and
responsible for undertaking all dealings with the proposed tenant;

(2)
the Vendor must consult with the Purchaser and keep the Purchaser informed in
relation to all matters relating to the Negotiated Lease;

(3)
the Purchaser shall not be obliged to enter into any lease or other arrangement
with any proposed tenant under a Negotiated Lease except in accordance with the
commercial terms set out in the relevant heads of agreement and draft tenancy
documents disclosed by the Vendor to the Purchaser prior to the date of this
agreement in respect of the relevant tenancy and otherwise in a form acceptable
to the Purchaser acting reasonably; and

(4)
subject to compliance with clause 25.3(a)(3), the Purchaser will execute any
lease or other arrangement with the proper tenant under a Negotiated Lease and
the Purchaser will be responsible for all incentives payable under those
documents.

(b)
Any:

(1)
Incentive payable under each Negotiated Lease;

(2)
leasing fees payable to any leasing agent engaged by the Vendor in connection
with each Negotiated Lease, known as at the Date for Completion; and

(3)
legal fees payable under each Negotiated Lease,

as set out in Schedule 19 will be adjusted in favour of the Purchaser on
Completion.
(c)
To the extent that any amount is not known or cannot be reasonably ascertained
prior to Completion:

(1)
the Purchaser's reasonable estimate of the amount will in addition to the
Retention Amount, be retained from the Balance Sale Price and held by the
Vendor’s Solicitors in accordance with clause 26; and

(2)
the parties will within 21 days after Completion, use reasonable endeavours to
agree on the relevant amount and failing agreement, the dispute is to be
resolved by suitably qualified expert appointed by the parties. If the parties
cannot agree on an expert to be appointed, either party may apply to the
Australian Property Institute (NSW division) to appoint a suitably qualified
expert to determine the dispute.

25.4
Reporting during the Rent Shortfall Guarantee Period

(a)
The Purchaser must report and keep the Vendor regularly informed during the Rent
Shortfall Guarantee Period of the activities undertaken by it to source and
secure tenants to enter into leases for each Rental Shortfall Vacant Tenancy.

(b)
The Vendor must report and keep the Purchaser fully informed of the progress of
the Negotiated Leases under clause 25.3.

26
Retention Amount

--------------------------------------------------------------------------------

26.1
Payment of Retention Amount

At Completion, the Retention Amount will be retained from the Balance Sale Price
and paid into the Vendor’s Solicitors trust account. The Vendor’s Solicitors
will hold the Retention Amount in trust in accordance with this clause 26.
26.2
Calculation of Retention Amount

(a)
The Retention Amount will be the aggregate of all of the Rent Shortfall Payments
payable during the Rent Shortfall Guarantee Period.

(Retention Amount).
(b)
The Vendor and the Purchaser irrevocably authorise the Vendor’s Solicitors to
release the Retention Amount (or any part thereof) from its trust account and
to:

(1)
pay any Rent Shortfall Payment claimed by the Purchaser and approved by the
Vendor (or deemed to be approved) under clause 25.1 from the Retention Amount;
and

(2)
refund to the Vendor:

(A)
any residual part of the Retention Amount in respect to any Rental Shortfall
Vacant Tenancy following a tenant being secured to enter into a lease for that
Rental Shortfall Vacant Tenancy under clauses 25.2 or 25.3; and

(B)
any residual amount remaining at the end of the Rent Shortfall Guarantee Period
after all Purchaser claims have been determined and paid.

(c)
The Vendor’s Solicitors are authorised to invest the Retention Amount on an at
call basis with any bank, building society or credit union permitted by law for
the investment of trust monies. The Vendor will be entitled to all interest
accrued on the Retention Amount.

(d)
The Vendor and the Purchaser jointly and severally indemnify the Vendor’s
Solicitors and agree to keep the Vendor’s Solicitors indemnified for any
liabilities, losses, costs, expenses or damages which the Vendor’s Solicitors
may sustain or incur in any way under or in relation to the Retention Amount,
including but not limited to, liabilities, costs (including legal costs) or
expenses arising as a result of a dispute between the parties as to the
ownership of any part of the Retention Amount.




Schedules
Table of contents

--------------------------------------------------------------------------------

Notice details    48
Warranties    49
Purchaser Warranties    51
Purchaser’s Covenant Deed    53
Notice to Tenant    56
Notice to Lease Guarantor    57
Notice to Bank Guarantor    58
Lodged Leases    59
Unlodged Leases    60
Arrears    61
Outstanding Incentives    62
Tenancy Schedule    63
Lease Guarantees    64
Due Diligence Room    65
Service Agreements    66
Form of Deed of Novation for Service Agreements    67
Notice to contractors under Service Agreements    74
Rent Shortfall Payments    75
Incentives and other amounts payable - Negotiated Leases    76



Schedule 1
Notice details

--------------------------------------------------------------------------------

Vendor






 
Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the Hines Global
REIT Ann Trust
Address
c/- Hines (Aus) Nominees Pty Ltd, Level 11, 20 Hunter Street Sydney NSW 2000
Attention
Luke Simpson
Fax
61 7 3258 6444
Email
Luke.Simpson@hsf.com



Purchaser


 
Centuria Property Funds No. 2 Limited ACN 133 363 185 as responsible entity of
Centuria Urban REIT
Address
Level 39, 100 Miller Street North Sydney NSW 2060
Attention
Andrew Jreige
Fax
61 2 8507 6582
Email
ajreige@hwle.com.au








Schedule 2
Warranties
1
Vendor

--------------------------------------------------------------------------------

1.1
Corporate Authorisations and Capacity

(a)
The execution, delivery and performance by the Vendor of this agreement complies
with its constitution.

(b)
All necessary authorisations for the execution, delivery and performance by the
Vendor of this agreement in accordance with its terms have been obtained or will
be obtained prior to Completion.

(c)
The Vendor has full power and capacity to enter into and perform its obligations
under this agreement.

1.2
Incorporation and enforceability

(a)
The Vendor is validly incorporated, organised and subsisting in accordance with
the laws of its place of incorporation.

(b)
This agreement constitutes legal, valid and binding obligations of the Vendor
enforceable in accordance with its terms.

1.3
Vendor as Trustee

(a)
The Vendor enters into this agreement as trustee of the Trust. The Vendor has
the power under the terms of the trust deed for the Trust to enter into and
comply with its obligations under this agreement including the power to sell the
Assets to the Purchaser.

(b)
The trust deed for the Trust constitutes legal, valid and binding obligations
enforceable in accordance with its terms and the relevant trust deed is not
void, voidable or otherwise unenforceable.

(c)
No resolution has been passed or direction given by the unitholders of the Trust
for the winding up or termination of the Trust.

(d)
The Vendor has a right to be indemnified out of the Trust assets in respect of
any and all obligations incurred by it under this agreement other than for
fraud, negligence or breach of trust.

2
Information

--------------------------------------------------------------------------------

2.1
Schedules and Outstanding Incentives

At the Agreement Date, to the best of the Vendor’s knowledge, information and
belief:
(a)
the particulars in the Tenancy Schedule are true and correct;

(b)
the particulars in the Outstanding Incentive Schedule are true and correct;

(c)
the particulars in the Arrears Schedule are true and correct in all material
respects.

2.2
Disclosure

At the Agreement Date, to the best of Vendor’s knowledge, information and
belief:
(a)
there are no material omissions from nor any material inaccuracies in the
information in the Disclosure Material;

(b)
the Replies to Enquiries are true and accurate in all material respects.

2.3
Lease Guarantees

(a)
The particulars in the Lease Guarantee Schedule are true and correct.

(b)
The Vendor holds the original of all Lease Guarantees that are bank guarantees
which are set out in the Lease Guarantee Schedule.

(c)
The Vendor does not hold any other Lease Guarantee other than the Lease
Guarantees set out in the Lease Guarantee Schedule.

(d)
The Vendor holds the full amount of each Lease Guarantee and has not and will
not before completion of this agreement, call on or appropriate the whole of any
part of any Lease Guarantee (except as otherwise permitted under this
Agreement).

3
Title

--------------------------------------------------------------------------------

At the Agreement Date and at Completion, the Vendor is registered as owner of
the Land.
(a)    

Schedule 3
Purchaser Warranties
1
Purchaser

--------------------------------------------------------------------------------

1.1
Purchaser as trustee

(a)
Where the Purchaser enters into this agreement as Trustee (Purchaser Trust), the
Purchaser warrants in that capacity that it has the power under the terms of the
Purchaser Trust to enter into and comply with its obligations under this
agreement.

(b)
The trust deed for the Purchaser Trust constitutes legal, valid and binding
obligations enforceable in accordance with its terms and the relevant trust deed
is not void, voidable or otherwise unenforceable;

(c)
No resolution has been passed or direction given by the beneficiaries of the
Purchaser Trust for the winding up or termination of the Purchaser Trust.

(d)
The Purchaser has a right to be indemnified out of the Purchaser Trust assets in
respect of any and all obligations incurred by it under this agreement.

1.2
Corporate Authority and Capacity

(a)
The execution, delivery and performance by the Purchaser of this agreement:

(1)
complies with its constitution or other constituent documents; and

(2)
does not constitute a breach of, or a default under any law or obligation of any
kind, or cause or result in a breach or default under any agreement or
encumbrance by which the Purchaser is bound and which would prevent the
Purchaser from entering into and performing its obligations under this
agreement.

(b)
All necessary action including all corporate, regulatory and other approvals and
consents or any other conditions necessary to authorise the execution, delivery
and performance of this agreement by the Purchaser in accordance with its terms
have been obtained.

(c)
The Purchaser has full power and capacity to own its own assets and to enter
into and perform its obligations under this agreement.

1.3
Incorporation and enforceability

(a)
The Purchaser is validly incorporated, organised and subsisting in accordance
with the laws of its place of incorporation.

(b)
This agreement constitutes legal, valid and binding obligations of the Purchaser
enforceable in accordance with its terms.

1.4
Solvency

(a)
The Purchaser has not:

(1)
gone, or is proposed to go, into liquidation;

(2)
passed a winding-up resolution or commenced steps for winding-up or dissolution;
or

(3)
received a deregistration notice under section 601AB of the Corporations Act or
applied for deregistration under section 601AA of the Corporations Act.

(b)
No petition or other process for winding-up or dissolution has been presented or
threatened against the Purchaser and, so far as the Purchaser is aware, there
are no circumstances justifying a petition or other process.

(c)
No receiver, receiver and manager, judicial manager, liquidator, administrator
or official manager has been appointed, or so far as the Purchaser is aware, is
threatened or expected to be appointed, over the whole or a substantial part of
the undertaking or property of the Purchaser and, so far as the Purchaser is
aware, there are no circumstances justifying such an appointment.

(d)
The Purchaser has not entered into, or taken steps nor proposed to enter into,
any arrangement, compromise or composition with or assignment for the benefit of
any of its creditors or a class of them.

(e)
No writ of execution has issued against the Purchaser or any of the Purchaser's
assets and so far as the Purchaser is aware, there are no circumstances
justifying such a writ.

1.5
FIRB

The Purchaser does not require the approval of the Treasurer of the Commonwealth
of Australia to the acquisition of the Property under the Foreign Acquisitions
and Takeovers Act 1975 (Cth).
(a)    

Schedule 4
Purchaser’s Covenant Deed

--------------------------------------------------------------------------------

PURCHASER’S COVENANT
THIS DEED POLL is made the    day of     2018
by Centuria Property Funds No. 2 Limited ACN 133 363 185 as responsible entity
of Centuria Urban REIT (‘Purchaser’)
in favour of Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the
Hines Global REIT Ann Trust (‘Landlord’) and [insert Tenant] (‘Tenant’).
RECITALS
A.
The Landlord and the Tenant are parties to the Lease referred to in the Schedule
to this Deed.

B.
The Landlord has transferred to the Purchaser the estate of the Landlord in the
Building to which the Lease relates, as Vendor pursuant to a Sale Agreement
dated [insert] (‘Contract’) subject to the Purchaser entering into this Deed in
favour of the Tenant.

IT IS AGREED:
1.
The Purchaser agrees that it will on and from the completion of the Contract
abide by the terms of the Lease on the part of the Landlord to be performed,
fulfilled or observed on or after the date of completion of the Contract
including, without limitation, will observe the provisions where any option to
renew or purchase or rent free period or rent reduction period is given to the
Tenant.

2.
If required under the provisions of the Lease, the Purchaser will not sell or
otherwise transfer its interest in the Land and Building while the Lease is
current unless the Purchaser obtains from the subsequent purchaser or transferee
a Deed of Covenant in favour of the Tenant in terms similar to this Deed.

3.
Words and phrases defined in the Contract have the same meaning in this Deed,
unless the contrary intention appears.

4.
Limitation of Purchaser's liability

(a)
In this clause 4:

(1)
CPFL means Centuria Property Funds No. 2 Limited ACN 133 363 185 in its capacity
as responsible entity of the Trust within the meaning of the Corporations Act
2001 (Cth);

(2)
Trust means Centuria Urban REIT; and

(3)
Trust Deed means the deed which established the Trust.

(b)
CPFL enters into this Deed solely in its capacity as responsible entity of the
Trust and will undertake all covenants, terms and conditions on its part to be
observed or performed solely in that capacity. No debt, duty, liability or
obligation arising under this Deed will accrue to, or be enforceable against,
CPFL in its personal capacity.

(c)
CPFL is not required to satisfy any liability arising under or in respect of
this Deed out of any funds, property or assets other than the extent to which it
is entitled to and does actually obtain an indemnity from the responsible entity
of the Trust or the assets of the Trust. However, this does not apply to the
extent that the right of CPFL to be indemnified by the responsible entity of the
Trust or from the assets of the Trust has been reduced by reason of fraud,
negligence or wilful default by CPFL in the performance of CPFL's duties as
responsible entity of the Trust.

(d)
If any party to this Deed other than CPFL does not recover all money owing to it
in under this Deed it may not seek to recover the shortfall by bringing
proceedings against CPFL in its personal capacity or applying to have CPFL wound
up or proving in the winding up of CPFL except for cases of fraud, breach of a
Purchaser’s warranty or wilful default.

(e)
CPFL is not obliged to do or refrain from doing anything under this Deed
(including incurring any liability) unless its liability is limited in the same
manner as set out in this clause.



SCHEDULE
_______________________________________________________________________
‘Lease’ means the lease [Licence] between the Landlord and the Tenant in respect
of Level/Tenancy [insert] of the Building.
 
Purchaser
 
Signed for
Centuria Property Funds No. 2 Limited ACN 133 363 185 as responsible entity of
Centuria Urban REIT
by its attorneys under power of attorney dated [insert date]
sign here ►
 
 
 
 
Attorney
 
Attorney
print name
 
 
 
 
in the presence of
sign here ►
 
 
 
 
Witness
 
Witness
print name
 
 
 














Schedule 5
Notice to Tenant

--------------------------------------------------------------------------------

NOTICE TO TENANT
TO:
[Name and address of Tenant]

FROM:
Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the Hines Global
REIT Ann Trust (‘Vendor’)

RE:
825 Ann Street, Fortitude Valley – Change of ownership

825 Ann Street, Fortitude Valley, Queensland, being the whole of Lot 10 on
Survey Plan 236578 and contained in title reference 50906172 and Lot 11 on
Survey Plan 224074 and contained in title reference 50939764, containing
premises leased, licensed or occupied by you (pursuant to the arrangement set
out in the Schedule below) has been transferred together with all of the rights,
title, interest, privileges and powers under that lease, licence or occupancy
(both running with the land and otherwise) to Centuria Property Funds No. 2
Limited ACN 133 363 185 as responsible entity of Centuria Urban REIT (Purchaser)
with effect from [insert].
All rental, contributions and outgoings, fees and other amounts owing from time
to time under that lease, licence or occupancy are from [insert] payable to or
as directed by the Purchaser.
SCHEDULE
_______________________________________________________________________


_______________________________________________________________________


DATED this                                        day
of                                        2018.


 
Signed for
Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the Hines Global
REIT Ann Trust in accordance with section 127 of the Corporations Act 2001 (Cth)
by:
sign here ►
 
 
 
 
 
print name
 
 
 




Schedule 6
Notice to Lease Guarantor

--------------------------------------------------------------------------------

NOTICE TO GUARANTOR
TO:
[Name and address of Guarantor]

FROM:
Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the Hines Global
REIT Ann Trust (’Vendor’)

RE:
825 Ann Street, Fortitude Valley – Change of ownership

825 Ann Street, Fortitude Valley, Queensland, being the whole of Lot 10 on
Survey Plan 236578 and contained in title reference 50906172 and Lot 11 on
Survey Plan 224074 and contained in title reference 50939764, containing
premises leased by the Tenant under the Lease set out in the Schedule below has
been transferred together with all of the rights, title, interest, privileges
and powers under that Lease (both running with the land and otherwise) to
Centuria Property Funds No. 2 Limited ACN 133 363 185 as responsible entity of
Centuria Urban REIT (Purchaser) with effect from [insert].
Notice has been forwarded to that Tenant requiring it to make all future
payments of rental, contributions to outgoings and other monies owing from time
to time under the Lease to or as directed by the Purchaser.
The benefit of the Guarantee described in the Schedule below wherein you
guaranteed to the Vendor as landlord under the Lease the obligations imposed on
the Tenant, has also been assigned to the Purchaser with effect from [insert]
and that Guarantee will continue in favour of the Purchaser.
SCHEDULE
_______________________________________________________________________
Tenant:
Lease:
Guarantee:
_______________________________________________________________________
DATED this                                        day
of                                        2018.
 
Signed for
Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the Hines Global
REIT Ann Trust in accordance with section 127 of the Corporations Act 2001 (Cth)
by:
sign here ►
 
 
 
Director
 
print name
 
 
 






Schedule 7
Notice to Bank Guarantor

--------------------------------------------------------------------------------

NOTICE TO BANK GUARANTOR
TO:
[Bank]

FROM:
Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the Hines Global
REIT Ann Trust (‘Vendor’)

RE:
825 Ann Street, Fortitude Valley – Change of ownership

825 Ann Street, Fortitude Valley, Queensland, being the whole of Lot 10 on
Survey Plan 236578 and contained in title reference 50906172 and Lot 11 on
Survey Plan 224074 and contained in title reference 50939764, containing
premises leased to the Tenant named in the Schedule below has been transferred
to Centuria Property Funds No.2 Limited ACN 133 363 185 as responsible entity of
Centuria Urban REIT ('Purchaser') with effect from [insert].
In respect of the existing bank guarantee given by you described in the Schedule
below, in return for delivery of the existing bank guarantee, we direct you to
issue a new bank guarantee in favour of the Purchaser on similar terms as the
existing bank guarantee, effective from the date of this notice.
SCHEDULE
Shop / Level
Trading As
Tenant
Amount of Undertaking/ Bank Guarantee
Date of Undertaking/ Bank Guarantee
 
 
 
 
 



DATED this                                        day
of                                        2018.


 
Signed for
Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the Hines Global
REIT Ann Trust in accordance with section 127 of the Corporations Act 2001 (Cth)
by:
sign here ►
 
 
 
 
 
print name
 
 
 








Schedule 8
Lodged Leases

--------------------------------------------------------------------------------

(a)
Form 8 Surrender of Freehold Lease 715042070 with Ergon Energy Corporate Limited
ACN 087 646 062

(b)
Form 7 Lease of Levels 9, 10 and 11 of the Building to Ergon Energy Corporate
Limited ACN 087 646 062




Schedule 9
Unlodged Leases

--------------------------------------------------------------------------------

(a)
Form 7 Lease of tenancies LG2 and L1B of the Building to Okko Eye Specialist
Centre Pty Ltd ACN 169 881 501








Schedule 10
Arrears

--------------------------------------------------------------------------------








Schedule 11
Outstanding Incentives

--------------------------------------------------------------------------------








Schedule 12
Tenancy Schedule

--------------------------------------------------------------------------------








Schedule 13
Lease Guarantees

--------------------------------------------------------------------------------



 
Tenant
Address
Amount
1.    
Laing O’Rourke Australia Construction Pty Ltd
Lease Area L1A, L2, L3, L4 & L5, 825 Ann Street, Fortitude Valley
Bank Guarantee - $2,445,712.50
2.    
ASG Brisbane Pty Ltd
LG1, 825 Ann Street, Fortitude Valley
Bank Guarantee - $250,310.48
3.    
M & A Apartments Pty Ltd
LG3, 825 Ann Street, Fortitude Valley
Bank Guarantee - $16,500.00




Schedule 14
Due Diligence Room

--------------------------------------------------------------------------------

Schedule 15
Service Agreements

--------------------------------------------------------------------------------

Assigned Service Agreements
Service
Contractor
Electricity Supply
AGL



Terminated Service Agreements
Service
Contractor
Lift Maintenance
Kone
Cleaning
Professional Cleaning Services
Fire Evacuation & Training
BFSA
Roller Shutter & Auto Door maintenance
All Door Solutions
Landscaping
Ashgrove Landscaping
Meter Reading
Watts Energy
Electrical
Lit Up Electrical
Water Testing
IMC
Urinal Servicing
National Plumbing
Plumbing
National Plumbing
Sewer Pumps
National Plumbing
Security Patrols
Southern Cross Protection
Fire Maintenance
Premier Fire
A/C Maintenance
AG Coombs
Access Controls
Secure Access Systems





Schedule 16
Form of Deed of Novation for Service Agreements

--------------------------------------------------------------------------------

NOVATION DEED
DETAILS
Outgoing Party
Name
Hines (Aus) Nominees Pty Ltd ACN 605 498 093
 
Address
Level 11, 20 Hunter Street, Sydney NSW 2000
Incoming Party
Name
Centuria Property Funds No.2 Limited ACN 133 363 185 as responsible entity of
Centuria Urban REIT
 
Address
Level 39, 100 Miller Street, North Sydney NSW 2060
Contractor
Name
 
 
Address
 



Date of this Deed


Recitals
A    The Outgoing Party and Contractor are parties to the Contract.
B
The parties to this deed have agreed to the novation of the Contract on the
terms of this deed.



Contract
Dated [insert] between the Outgoing Party and Contractor
Novation Date
[insert]
Governing Law
Queensland


GENERAL TERMS
1
Definitions

--------------------------------------------------------------------------------

These meanings apply unless the contrary intention appears:
“Amount of the Consideration” means:
(a)
    the amount of any payment in connection with a supply; and

(b)
    in relation to non-monetary consideration in connection with a supply, the
GST exclusive market value of that consideration as reasonably determined by the
supplier.

“Claim” means any allegation, debt, cause of action, liability, claim,
proceeding, suit or demand of any nature howsoever arising and whether present
or future, fixed or unascertained, actual or contingent, whether at law, in
equity, under statute or otherwise.
“Contract” means the contract referred to in the Details.
“Costs” includes costs, charges and expenses, including those incurred in
connection with advisers.
“Details” means the section of this deed headed Details.
“GST” has the meaning it has in the GST Act.
“GST Act” means the A New Tax System (Goods and Services Tax) Act 1999 (Cwlth).
“Input Tax Credit” has the meaning it has in the GST Act.
“New Contract” means the new contract formed under clause 3.1.
“Novation Date” means the date so described in the Details.
“Related Body Corporate” has the meaning it has in the Corporations Act 2001
(Cth).
“Tax Invoice” has the meaning it has in the GST Act.
2
Consideration

--------------------------------------------------------------------------------

This deed is entered into in consideration of the parties incurring obligations
and giving rights under this deed and the New Contract and for other valuable
consideration.
3
Novation

--------------------------------------------------------------------------------

3.1
Novation

With effect on and from the Novation Date, the parties agree that the contract
is discharged and the New Contract is created on the same terms and conditions
as the contract except that:
(a)
Incoming Party is substituted for the Outgoing Party; and

(b)
each reference to the Outgoing Party will be read as a reference to Incoming
Party in the New Contract; and

(c)
notices to Incoming Party must be provided using its details specified in the
Details.

3.2
Rights and benefits

With effect on and from the Novation Date, Incoming Party:
(a)
is bound by the New Contract as the Contract relates to the Outgoing Party; and

(b)
enjoys under the New Contract all the rights and benefits conferred on the
Outgoing Party under the Contract.

3.3
Release for future performance

On and from the Novation Date, Contractor releases the Outgoing Party from any
obligation under the Contract to be performed on or after the Novation Date.
3.4
Acknowledgement

Each party acknowledges that nothing in this deed or any of the transactions
contemplated by this deed constitutes:
(a)
a breach of any term of the Contract; or

(b)
an event of default under the Contract; or

(c)
any other event or circumstance which, with the giving of notice, lapse of time,
or fulfilment of any condition, would cause the acceleration of any payment to
be made under, or the termination or enforcement of, the Contract.

4
Accrued Rights

--------------------------------------------------------------------------------

On and from the Novation Date:
(a)
The Contractor releases the Outgoing Party from:

(1)
any obligation or liability under or in respect of the Contract; and

(2)
any Claim which it, but for this release, had or may in the future have had
against the Outgoing Party under or in respect of the Contract,

arising in connection with the performance of the Contract before the Novation
Date; and
(b)
The Incoming Party assumes responsibility for any obligation or liability of the
Outgoing Party owed to the Contractor under or in respect of the Contract
arising in connection with the performance of the Contract before the Novation
Date.

5
Goods and Services Tax

--------------------------------------------------------------------------------

5.1
Consideration does not include GST

The consideration specified in this deed does not include any amount for GST.
5.2
Recovery of GST

If a supply under this deed is subject to GST, the recipient must pay to the
supplier an additional amount equal to the Amount of the Consideration
multiplied by the applicable GST rate.
5.3
Time of payment

The additional amount is payable at the same time as the consideration for the
supply is payable or is to be provided. However, the additional amount need not
be paid until the supplier gives the recipient a Tax Invoice,
5.4
Adjustment of additional amount

If the additional amount differs from the amount of GST payable by the supplier,
the parties must adjust the additional amount.
5.5
Reimbursement

If a party is entitled to be reimbursed or indemnified under this deed, the
amount to be reimbursed or indemnified does not include any amount for GST for
which the party is entitled to an Input Tax Credit.
6
General

--------------------------------------------------------------------------------

6.1
Costs

The parties agree to pay their own legal and other Costs in connection with the
negotiation, preparation, execution and completion of this deed and of other
related documentation, except duties.
6.2
Duties

The Incoming Party agrees to pay or reimburse the other parties on demand for
all duties, fees, taxes and charges (including fines and penalties) which are
payable in connection with this deed or a payment, receipt or other transaction
contemplated by it.
6.3
Further steps

Each party agrees, at its own expense, to do anything the other party asks (such
as obtaining consents, signing and producing documents and getting documents
completed and signed) as may be necessary or desirable to give full effect to
the provisions of this deed and the transactions contemplated by it.
6.4
Counterparts

This deed may be executed in counterparts. All counterparts when taken together
constitute one document and the date on which the last counterpart is executed
will be the date of the deed.
6.5
Governing law

This deed is governed by the law in force in the place specified in the Details.
Each party submits to the non-exclusive jurisdiction of the courts of that
place.
7
Outgoing Party’s Limitation of Liability

--------------------------------------------------------------------------------

(a)
Subject to clause 7(e), the limitation of the liability of Hines (Aus) Nominees
Pty Ltd ACN 605 498 093 (Hines) in this clause 7 applies despite any other
provision of this deed and extends to all liabilities and obligations of Hines
in any way connected with any representation, warranty, conduct, omission,
agreement or transaction related to this deed.

(b)
    Hines enters into this deed only in its capacity as trustee of the Hines
Global REIT Ann Trust (Trust) and in no other capacity.

(c)
A liability of Hines arising under or in connection with this deed can be
enforced only to the extent:

(1)
of the rights which Hines has against the assets of the Trust; and

(2)
otherwise to which Hines is entitled to be and is in fact indemnified for that
liability out of the assets of the Trust.

(d)
The Incoming Party and Contractor may not sue Hines personally or seek the
appointment of a liquidator, receiver or similar person to Hines or prove in any
liquidation, administration or arrangement of or affecting Hines.

(e)
The provisions of this clause will not apply to any obligation or liability of
Hines to the extent that it is not satisfied out of the assets of the Trust due
to a reduction in the extent of Hines’ indemnification out of the assets of the
Trust that results from Hines’ fraud, gross negligence, or breach of trust.

(f)
The Incoming Party and Contractor acknowledge that Hines incurs the obligations
under this deed solely in its capacity as trustee of the Trust and that Hines
will cease to have any obligation under this deed if Hines ceases for any reason
to be the trustee of the Trust.

(g)
The Purchaser and Contractor acknowledge and agree that no attorney, agent or
such other person appointed by Hines has authority to act on behalf of Hines in
such manner as to expose Hines to any personal liability (whether under clause
7(e) or otherwise).

(h)
The parties acknowledge and agree that, despite any other provision of this
deed, Hines is not obliged to execute any document, or take or refrain from
taking any action under this deed, or exercise or refrain from exercising any
power under this deed, unless its liability is limited in the manner set out in
this clause.



Executed as a deed


 
Outgoing Party
 
Signed by
Hines (Aus) Nominees Pty Ltd ACN 605 498 093
as trustee of the Hines Global REIT Ann Trust 
in accordance with section 127 of the Corporations Act 2001 (Cth) by:
sign here ►
 
 
 
Company Secretary/Director
 
print name
 
 
sign here ►
 
 
 
Director
 
print name
 
 



 
Incoming Party
 
Signed by
Centuria Property Funds No. 2 Limited ACN 133 363 185 as responsible entity of
Centuria Urban REIT 
in accordance with section 127 of the Corporations Act 2001 (Cth) by:
sign here ►
 
 
 
Company Secretary/Director
 
print name
 
 
sign here ►
 
 
 
Director
 
print name
 
 



 
Contractor
 
Signed by
[TBC] in accordance with section 127 of the Corporations Act 2001 (Cth) by:
sign here ►
 
 
 
Company Secretary/Director
 
print name
 
 
sign here ►
 
 
 
Director
 
print name
 
 



Schedule 17
Notice to contractors under Service Agreements

--------------------------------------------------------------------------------

NOTICE
TO:
[Name and address of Service Provider]

FROM:
Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the Hines Global
REIT Ann Trust (‘Principal’)

RE:
825 Ann Street, Fortitude Valley – Change of ownership

In relation to the service agreement described below, you are notified that:
•
825 Ann Street, Fortitude Valley, Queensland, being the whole of Lot 10 on
Survey Plan 236578 and contained in title reference 50906172 and Lot 11 on
Survey Plan 224074 and contained in title reference 50939764, to which the
service agreement relates, has been transferred together with an assignment of
the Principal’s rights, privileges and powers under the service agreement to
Centuria Property Funds No. 2 Limited ACN 133 363 185 as responsible entity of
Centuria Urban REIT (Purchaser) with effect from [insert].

•
[All future correspondence in respect of the service agreement should be
forwarded to the Purchaser at the address noted above.]

SCHEDULE
_______________________________________________________________________
Principal             [insert]
Service Provider        [insert]
Services            [insert]
Commencement date     [insert]
Term            [insert] years
_______________________________________________________________________


DATED this                                        day
of                                        2018.


 
Signed for
Hines (Aus) Nominees Pty Ltd (ACN 605 498 093) as trustee of the Hines Global
REIT Ann Trust in accordance with section 127 of the Corporations Act 2001 (Cth)
by:
sign here ►
 
 
 
 
 
print name
 
 
 




Schedule 18
Rent Shortfall Payments

--------------------------------------------------------------------------------







Schedule 19
Incentives and other amounts payable - Negotiated Leases

--------------------------------------------------------------------------------




Signing page
Executed as an agreement

--------------------------------------------------------------------------------



 
Vendor
 
Signed by 
Hines (Aus) Nominees Pty Ltd ACN 605 498 093
as trustee of the Hines Global REIT Ann Trust in accordance with section 127 of
the Corporations Act 2001 (Cth) by:
sign here ►
 
 
 
Company Secretary/Director
 
print name
 
 
sign here ►
 
 
 
Director
 
print name
 
 



[OR]






 
Vendor
 
Signed for
Hines (Aus) Nominees Pty Ltd ACN 605 498 093 as trustee of the Hines Global REIT
Ann Trust 
by its attorneys
sign here ►
 
 
 
 
Attorney
 
Attorney
print name
 
 
 
 
in the presence of
sign here ►
 
 
 
 
Witness
 
Witness
print name
 
 
 







 
Purchaser
 
Signed by
Centuria Property Funds No.2 Limited ACN 133 363 185 as responsible entity of
Centuria Urban REIT in accordance with section 127 of the Corporations Act 2001
(Cth) by:
sign here ►
 
 
 
Company Secretary/Director
 
print name
 
 
sign here ►
 
 
 
Director
 
print name
 
 



[OR]








 
Purchaser
 
Signed for
Centuria Property Funds No.2 Limited ACN 133 363 185 as responsible entity of
Centuria Urban REIT
by its attorneys
sign here ►
 
 
 
 
Attorney
 
Attorney
print name
 
 
 
 
in the presence of
sign here ►
 
 
 
 
Witness
 
Witness
print name
 
 
 




